Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 1 of 33 PageID #: 691




                 EXHIBIT 9
     Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 2 of 33 PageID #: 692

                                                                                    Page 1
·1· · · · · · · · · · ·Larry Gillespie

·2· · · · · IN THE UNITED STATES DISTRICT COURT

·3· · · · · · NORTHERN DISTRICT OF MISSISSIPPI

·4· · · · · · · · · · ·Oxford Division

·5

·6· * * * * * * * * * * * * * * * *

·7· JOHN RASH,

·8· · · · · · Plaintiff,
· · · · · · · · · · · · · · · · · · · · ·3:20-cv-224-NBB-RP
·9· v.

10· LAFAYETTE COUNTY, MISSISSIPPI,

11· · · · · · Defendant.

12· * * * * * * * * * * * * * * * *

13

14

15· · · ·VIDEOTAPED VIDEO CONFERENCE DEPOSITION OF

16· · · · · · · · · · ·LARRY GILLESPIE

17· · · · · · · · ·Location of witness:

18· · · · · · ·Law offices of Clayton O'Donnell

19

20· · · · · · · · · · Oxford, MS· 38655

21· · · · · · · ·Wednesday, December 23, 2020

22

23

24· Reported by:· DEBRA AMOS ISBELL, CCR,RDR,CRR

25· Job No: 188022


                     TSG Reporting - Worldwide· · 877-702-9580
              Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 3 of 33 PageID #: 693

                                                      Page 2                                                          Page 3
·1·   · · · · · ·Larry Gillespie                               ·1·   · · · · · · · · · ·Larry Gillespie
·2                                                             · ·   · · · · · · · · ·A P P E A R A N C E S
·3                                                             ·2
·4                                                             · ·   · · · · (ALL APPEARANCES BY VIDEO CONFERENCE)
·5                                                             ·3
·6                                                             ·4
· ·   · · · · · December 23, 2020                              · ·   SIMPSON THACHER & BARTLETT
·7                                                             ·5
· ·   · · · · · · · 9:04 a.m.                                  · ·   Attorney for the Plaintiff
·8                                                             ·6
·9                                                             · ·   425 Lexington Avenue
10                                                             ·7
11                                                             · ·   New York, NY· 10017
12                                                             ·8
                                                               ·9
· ·   ·Videotaped Video Conference Deposition
                                                               · ·   · · ·BY:· ISAAC RETHY, ESQUIRE
13
                                                               10
· ·   ·of LARRY GILLESPIE, with the witness
                                                               11
14
                                                               12
· ·   ·located at the law offices of
                                                               13
15
                                                               · ·   C. JACKSON WILLIAMS, ESQUIRE
· ·   ·Clayton O'Donnell, PLLC, 1300 Access Road,
                                                               14
16
                                                               · ·   Attorney for the Plaintiff
· ·   ·Suite 200, Oxford, Mississippi, before                  15
17                                                             · ·   P.O. Box 69
· ·   ·Debra Amos Isbell, a Registered Professional            16
18                                                             · ·   Taylor, MS· 38673
· ·   ·Reporter, Registered Diplomate Reporter,                17
19                                                             18
· ·   ·Certified Realtime Reporter, and                        · ·   · · ·BY:· C. JACKSON WILLIAMS, ESQUIRE
20                                                             19
· ·   ·Mississippi Certified Court Reporter.                   20
21                                                             21
22                                                             22
23                                                             23
24                                                             24

                                                      Page 4                                                          Page 5
·1·   · · · · · · · · · ·Larry Gillespie                       ·1·   · · · · · · · · · ·Larry Gillespie
· ·   APPEARANCES (Continued)
·2                                                             ·2·   · · · · · THE VIDEOGRAPHER:· Good morning.· My name is
·3                                                             ·3·   William Thomas.· I'm a certified legal videographer in
· ·   CLAYTON O'DONNELL
·4
                                                               ·4·   association with TSG Reporting.
· ·   Attorneys for the Defendant                              ·5·   · · · · · Due to the severity of the COVID-19 and
·5                                                             ·6·   following the practice of social distancing, I will
· ·   1300 Access Road, Suite 200
·6                                                             ·7·   not be in the same room with the witness.· Instead I
· ·   Oxford, MS· 38655                                        ·8·   will record this videotaped deposition remotely.· The
·7
                                                               ·9·   reporter, Debbie Isbell, is also not in the same room
·8
· ·   · · ·BY:· DAVID O'DONNELL, ESQUIRE                       10·   with the witness and will swear him in remotely.
·9                                                             11·   · · · · · Do all parties stipulate to the validity of
10
11                                                             12·   this video recording and remote swearing in and that
12                                                             13·   it will be admissible in the courtroom as if it had
13
                                                               14·   been taken following Rule 30 of the Federal Rules of
· ·   Court Reporter:
14                                                             15·   Civil Procedure and the state's rules where this case
· ·   · · ·DEBRA AMOS ISBELL, CCR,RDR,CRR                      16·   is pending?
15
16
                                                               17·   · · · · · MR. RETHY:· Plaintiff agrees.
17                                                             18·   · · · · · MR. O'DONNELL:· Defendant agrees subject to
· ·   Videographer:
                                                               19·   our evidentiary objections.
18
· ·   · · ·WILLIAM THOMAS                                      20·   · · · · · THE VIDEOGRAPHER:· All right.· Thank you.
19                                                             21·   · · · · · So this is the start of media labeled number
20
21
                                                               22·   1 of the video recorded deposition of Larry Gillespie
22                                                             23·   taken in the matter of John Rash versus Lafayette
23
                                                               24·   County, Mississippi.· This is in the United States
24
25                                                             25·   District Court, Northern District of Mississippi,

                                       TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                               YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 4 of 33 PageID #: 694

                                                       Page 6                                                          Page 7
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   Oxford Division, case number 3:20-cv-224-NBB-RP.          ·2·   · · A.· · Larry Gillespie, 516-A County Road 210,
·3·   · · · · · We're on record at 9:04 on December 23rd,       ·3·   Abbeville, Mississippi.
·4·   2020.                                                     ·4·   · · Q.· · And you are a member of the Board of
·5·   · · · · · Counsel, would you now identify yourselves      ·5·   Supervisors of Lafayette County; is that correct?
·6·   for this proceeding.                                      ·6·   · · A.· · That is correct.
·7·   · · · · · MR. RETHY:· Isaac Rethy from Simpson            ·7·   · · Q.· · And for which district?
·8·   Thatcher & Bartlett for Plaintiff John Rash.              ·8·   · · A.· · District 2.
·9·   · · · · · MR. WILLIAMS:· Jack Williams for Plaintiff      ·9·   · · Q.· · And how long have you held that position?
10·   John Rash.                                                10·   · · A.· · January of 2020.
11·   · · · · · MR. O'DONNELL:· David O'Donnell on behalf of    11·   · · Q.· · And have you ever held -- sorry --
12·   Lafayette County.                                         12·   · · A.· · This is my first term.· I started January
13·   · · · · · THE VIDEOGRAPHER:· All right.· The court        13·   2020.
14·   reporter may now swear in the witness.                    14·   · · Q.· · Have you ever held a public office before?
15·   · · · · · COURT REPORTER:· Mr. Gillespie, would you       15·   · · A.· · No.
16·   raise your right hand, please.                            16·   · · Q.· · Have you ever been deposed before in a court
17·   · · · · · · · · · ·LARRY GILLESPIE                        17·   proceeding?
18·   · · · · ·was sworn and testified as follows:              18·   · · A.· · No, sir.
19·   · · · · · THE WITNESS:· I do.                             19·   · · Q.· · Have you ever given testimony in court?
20·   · · · · · · · · · · ·EXAMINATION                          20·   · · A.· · No, sir.
21·   BY MR. RETHY:                                             21·   · · Q.· · So today I'm going to ask you some questions
22·   · · Q.· · Good morning Mr. Gillespie.                     22·   and go through some documents.· You have a binder of
23·   · · A.· · Good morning.                                   23·   documents with you; is that correct?
24·   · · Q.· · Could you state your name and address for       24·   · · A.· · Yes, sir; that's correct.
25·   the record?                                               25·   · · Q.· · And does that binder have 45 tabs?
                                                       Page 8                                                          Page 9
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · A.· · That is correct, 45.                            ·2·   · · A.· · No, sir.
·3·   · · Q.· · Okay.· Great.                                   ·3·   · · Q.· · Are you familiar with the Oxford Fringe
·4·   · · · · · For how long have you resided in Lafayette      ·4·   Festival?
·5·   County?                                                   ·5·   · · A.· · I'm not particularly -- no, sir, I'm not,
·6·   · · A.· · My entire life, 47 years.                       ·6·   with that festival.· It does not ring a bell to me.
·7·   · · Q.· · And are you familiar with the City of           ·7·   · · Q.· · If you could turn in your binder to tab 3.
·8·   Oxford?                                                   ·8·   · · A.· · Okay.
·9·   · · A.· · Yes, sir.                                       ·9·   · · · · · MR. RETHY:· This will be Exhibit 1.· I'm
10·   · · Q.· · And are you familiar with the Oxford town       10·   adding to this the chat.
11·   square?                                                   11·   · · · · · Sorry.· Ignore what I dropped into the chat.
12·   · · A.· · Yes, sir.                                       12·   It came out of the wrong folder.· The one I have added
13·   · · Q.· · And the Oxford County Courthouse?               13·   now is from the right folder.· Apologies.
14·   · · A.· · Yes, sir.                                       14·   · · · · · (EXHIBIT 1, TAB 3, FACILITY USE POLICY,
15·   · · Q.· · Do you understand what this case is about?      15·   · · · · · ·3/4/2019 - DOC000006-010, WAS MARKED FOR
16·   · · A.· · What I know about the case is that it's         16·   · · · · · ·IDENTIFICATION.)
17·   about first amendment rights.                             17·   · · Q.· · So this is a document entitled Facility Use
18·   · · Q.· · And do you have any more specific               18·   Policy; correct?
19·   understanding of what the case is about?                  19·   · · A.· · Yes.· That's what it appears to be, yes,
20·   · · A.· · It was a denial of a permit.                    20·   sir.
21·   · · Q.· · Are you acquainted with the plaintiff in the    21·   · · Q.· · Are you familiar with this document?
22·   case, John Rash?                                          22·   · · A.· · I am not familiar with this document, no,
23·   · · A.· · No, sir.                                        23·   sir.
24·   · · Q.· · Are you familiar with the nature of the         24·   · · Q.· · Do you have a general understanding of what
25·   event John Rash applied for a permit for?                 25·   this document is?

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 5 of 33 PageID #: 695

                                                      Page 10                                                         Page 11
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · A.· · A general understanding in the fact that it     ·2·   · · Q.· · What is that?
·3·   would be the policy to permit use of our facilities.      ·3·   · · A.· · That is Lafayette County Courthouse.
·4·   · · Q.· · What's your understanding of which              ·4·   · · Q.· · And if you'll turn to page 3, so B-3.
·5·   facilities are covered by this policy?                    ·5·   · · A.· · Yes, sir.
·6·   · · A.· · Would you like me to read it to understand      ·6·   · · Q.· · Is it fair to say that's a picture of part
·7·   it or do you just want --                                 ·7·   of the grounds of the courthouse?
·8·   · · Q.· · No.· If you don't have -- I'm just wondering    ·8·   · · A.· · That would be correct.
·9·   if you have a pre-existing understanding of what it       ·9·   · · Q.· · And if you'll turn to page 4, is it fair to
10·   covers.· If you don't, that's fine.                       10·   say that this is another picture of the grounds of the
11·   · · A.· · I really do not, no, sir.                       11·   courthouse showing an entry point to the grounds?
12·   · · Q.· · So if you could turn to tab 42.                 12·   · · A.· · That is correct.
13·   · · A.· · Okay.· Hold on a second.· Okay.                 13·   · · Q.· · And the courthouse grounds aren't closed
14·   · · Q.· · This will be Exhibit 2, which I'm adding to     14·   off; right?· There's no gates that can be locked to
15·   the chat.                                                 15·   prevent people from coming in; right?
16·   · · · · · (EXHIBIT 2, TAB 42, COMPOSITE EXHIBIT OF        16·   · · A.· · That is correct.
17·   · · · · · ·PHOTOGRAPHS B-1 - B-23, WAS MARKED FOR         17·   · · Q.· · If you'll turn to tab 10.
18·   · · · · · ·IDENTIFICATION.)                               18·   · · A.· · Okay.
19·   · · Q.· · And do you see this is a series of              19·   · · Q.· · This will be Exhibit 3.
20·   photographs; correct?                                     20·   · · · · · (EXHIBIT 3, TAB 10, ORDER:· AMEND FACILITY
21·   · · A.· · Yes, sir.                                       21·   · · · · · ·USE POLICY REGARDING USE OF COURTHOUSE
22·   · · Q.· · So on the first page titled B-1 do you          22·   · · · · · ·GROUNDS, 6/15/2020 - DOC000052, WAS MARKED
23·   recognize the location that's portrayed in the            23·   · · · · · ·FOR IDENTIFICATION.)
24·   photograph?                                               24·   · · Q.· · So are you familiar with this document?
25·   · · A.· · Yes, sir, I do.                                 25·   · · A.· · Yes, sir.
                                                      Page 12                                                         Page 13
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · Q.· · And this is a document that's titled            ·2·   permit?
·3·   Order:· Amend Facility Use Policy Regarding Use of        ·3·   · · A.· · That is correct.
·4·   Courthouse Grounds; correct?                              ·4·   · · Q.· · So if you go back to the last exhibit we
·5·   · · A.· · Correct.                                        ·5·   looked at with the various pictures --
·6·   · · Q.· · And this states that this is -- the first       ·6·   · · A.· · Yes, sir.
·7·   sentence begins by stating:· "Motion was made by Larry    ·7·   · · Q.· · -- and turn back to the third page of that
·8·   Gillespie."· Correct?                                     ·8·   exhibit.
·9·   · · A.· · Yes, sir, that is correct.                      ·9·   · · A.· · Yes, sir.
10·   · · Q.· · Do you recall the reason why you made this      10·   · · Q.· · Do you see there's some benches on the
11·   motion?                                                   11·   courthouse grounds?
12·   · · A.· · Yes, I do.                                      12·   · · A.· · Yes, sir; that is correct.
13·   · · Q.· · And what is that reason?                        13·   · · Q.· · So if five people were sitting on those
14·   · · A.· · The reason we were -- I made this motion was    14·   benches and talking, would this policy require them to
15·   because we were in discussion of public safety around     15·   have applied for a permit beforehand?
16·   the courthouse, and we were concerned of pedestrian       16·   · · A.· · Beforehand -- I want to understand your
17·   traffic in and out of the courthouse and people being     17·   question.· Do you mean before we made this policy?
18·   impeded from the sidewalks and they were having to use    18·   · · Q.· · No.· Under the policy, if a group of five
19·   the streets, and also that they were impeding County      19·   people happened to be sitting on these benches and
20·   Courthouse business.                                      20·   talking but they had not applied for a permit, would
21·   · · Q.· · And this states in part that four people or     21·   they be in violation of the policy?
22·   less can use the County Courthouse grounds without a      22·   · · A.· · They would be, in my opinion -- that's what
23·   permit; correct?                                          23·   you're asking; correct?
24·   · · A.· · Yes, sir; that's correct.                       24·   · · Q.· · Your understanding, yes.
25·   · · Q.· · But five or more people would require a         25·   · · A.· · My understanding, yes, sir.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 6 of 33 PageID #: 696

                                                      Page 14                                                         Page 15
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · Q.· · Your understanding is that they would be in     ·2·   permit?
·3·   violation of the policy?                                  ·3·   · · A.· · I do not have that information.· I don't
·4·   · · A.· · Under certain circumstances, yes, sir.          ·4·   have any knowledge of that, no.
·5·   · · Q.· · And what circumstances would those be?          ·5·   · · Q.· · So if you'll go back to the document that we
·6·   · · A.· · Under the circumstances pretty much that        ·6·   were just discussing, the amendment to the Facility
·7·   they were not there conducting County business, more      ·7·   Use Policy.· (Ex.3)
·8·   or less.                                                  ·8·   · · A.· · That would be which tab?· 10?
·9·   · · Q.· · Sorry.· Could you repeat that?                  ·9·   · · Q.· · Yes.
10·   · · A.· · I said that they were not there to conduct      10·   · · A.· · Okay.· Yes, sir.
11·   any County business, more or less.                        11·   · · Q.· · Did you make the decision that the
12·   · · Q.· · Are there any signs on the County Courthouse    12·   permitting requirement should be set at five people?
13·   grounds stating that five or more people basically        13·   · · A.· · Did I personally make this decision?
14·   can't be present on the County Courthouse grounds         14·   · · Q.· · Correct.
15·   without a permit?                                         15·   · · A.· · This decision was a discussion among the
16·   · · A.· · To my knowledge, there are not.· But I'm not    16·   Board of Supervisors, the County attorney, and the
17·   100 percent certain on that.· To my knowledge, there      17·   Sheriff.
18·   are not.                                                  18·   · · Q.· · And what was the rationale for setting the
19·   · · Q.· · Do members of the public ever use these         19·   permitting requirement at five people?
20·   benches?                                                  20·   · · A.· · Again, it was back to pedestrian traffic,
21·   · · A.· · Yes.                                            21·   impeding pedestrian traffic and County business.
22·   · · Q.· · And to your knowledge, have they ever           22·   · · Q.· · So this also states that a permit
23·   been -- have members of the public ever been cited or     23·   application must be submitted at least 30 days prior
24·   ticketed or arrested for violating the policy, you        24·   to the date of the premise use for five or more
25·   know, based on sitting on these benches without a         25·   people; correct?
                                                      Page 16                                                         Page 17
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · A.· · That is correct.· I do not think that           ·2·   Carwyle?
·3·   changed -- it is correct.· I don't think it changed       ·3·   · · A.· · I know that -- I don't know specifically
·4·   from the previous policy.                                 ·4·   know, I can't name one.· But I know that there have
·5·   · · Q.· · And do you have an understanding of why 30      ·5·   been some.
·6·   days is required?                                         ·6·   · · Q.· · Do you have any sense of what factors Lisa
·7·   · · A.· · Yes.· It's my understanding that it was so      ·7·   Carwyle considers when determining whether or not to
·8·   that all the associated departments, especially --        ·8·   waive this requirement?
·9·   most importantly the Sheriff's Department and law         ·9·   · · A.· · It's my understanding that herself and the
10·   enforcement, could make sure that they could handle       10·   Sheriff discuss that and they make a determination.
11·   whatever situation came up.                               11·   · · Q.· · We're going to look at now tab 12.
12·   · · Q.· · And do you see that below it says:              12·   · · A.· · Yes, sir.
13·   · · · · · ·"The Board of Supervisors                      13·   · · Q.· · This will be Exhibit 4.· And this is two
14·   · · · · · ·and/or the Sheriff shall                       14·   separate files, so I'm putting both into the chat.
15·   · · · · · ·determine whether to waive the                 15·   · · A.· · Okay.
16·   · · · · · ·30-day period"?                                16·   · · Q.· · Sorry.· I apologize.· I feel like maybe the
17·   · · A.· · Yes, sir, I do see that.                        17·   tabs were put together wrong, and I think that --
18·   · · Q.· · And has the Board of Supervisors ever waived    18·   · · · · · MR. O'DONNELL:· Do you want to refer to them
19·   the 30-day period?                                        19·   by Bates number, Isaac?
20·   · · A.· · The Board of Supervisors representative has     20·   · · · · · MR. RETHY:· Yeah.
21·   but the official board has not.                           21·   · · Q.· · So look at your tab 11.· Is that a document
22·   · · Q.· · And who's the representative?                   22·   with Bates 1354.
23·   · · A.· · Lisa Carwyle.                                   23·   · · A.· · 001354?
24·   · · Q.· · Are you familiar with any specific instances    24·   · · Q.· · Yeah.
25·   in which that advance notice period was waived by Lisa    25·   · · A.· · Yes, sir.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 7 of 33 PageID #: 697

                                                      Page 18                                                         Page 19
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · Q.· · And then is there a document behind that        ·2·   BY MR. RETHY:
·3·   document that is --                                       ·3·   · · Q.· · Yeah, that's what I'm looking for.· What I'm
·4·   · · A.· · No, sir.                                        ·4·   really trying to introduce here -- and it seems like
·5·   · · Q.· · You said no?                                    ·5·   we messed up the binder in this respect -- is 11,
·6·   · · A.· · There is not, no, sir.                          ·6·   which is the sort of cover email relating to the press
·7·   · · · · · MR. O'DONNELL:· It's just a single page.        ·7·   release, and then the press release that's behind the
·8·   · · · · · MR. RETHY:· Great.                              ·8·   blue sheet, if that makes sense.
·9·   · · Q.· · So if you look at 12, does that have --         ·9·   · · A.· · Yes, sir.
10·   there's an email that starts at 1111; is that right?      10·   · · · · · MR. RETHY:· So I'm going to just add 11 to
11·   · · A.· · Correct.                                        11·   the chat.
12·   · · Q.· · And it goes on to 1112.· It sort of looks       12·   · · · · · COURT REPORTER:· Excuse me.· So do you want
13·   like it's put together backwards.                         13·   11 to be Exhibit 4 and 12 to be Exhibit 5 is?
14·   · · A.· · That is correct.                                14·   · · · · · MR. RETHY:· Let's disregard 12.· What I want
15·   · · Q.· · And then is there a further document behind     15·   the exhibit to be is 11 and 12-A.· So if that could be
16·   that same tab?                                            16·   one exhibit or if it needs to be two, that's also
17·   · · A.· · No, sir, there is not.                          17·   fine.· But 11 and 12-A.
18·   · · Q.· · A further page?· Is there a tab 12-A?           18·   · · · · · (EXHIBIT 4, TABS 11 AND 12A - EMAIL FROM
19·   · · · · · Sorry.· The joys of remote depositions.         19·   · · · · · ·LISA CARWYLE, 6/15/2020, AND FACEBOOK POST,
20·   · · A.· · No, sir, there's not.                           20·   · · · · · ·PRESS RELEASE ON REVISION OF CURRENT
21·   · · · · · MR. O'DONNELL:· Isaac, what we have is --       21·   · · · · · ·FACILITY USE POLICY - D0C001354, WAS MARKED
22·   there's a blue sheet, and then there's a press release    22·   · · · · · ·FOR IDENTIFICATION.)
23·   all in tab 12.                                            23·   · · · · · MR. O'DONNELL:· The gist of the exhibit is
24·   · · · · · THE WITNESS:· I'm sorry.· I'm sorry. I          24·   going to be the press release?
25·   thought the blue sheet was a different tab.               25·   · · · · · MR. RETHY:· Correct.
                                                      Page 20                                                         Page 21
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · · · · MR. O'DONNELL:· And the one email.· Okay. I     ·2·   · · · · · Correct?
·3·   gotcha.                                                   ·3·   · · A.· · Correct.
·4·   BY MR. RETHY:                                             ·4·   · · Q.· · And then the next paragraph states:
·5·   · · Q.· · So this email from Lisa Carwyle, it goes to     ·5·   · · · · · ·"The previous policy states all
·6·   an email address that says "supervisor."· Right?          ·6·   · · · · · ·gatherings are required to have
·7·   · · A.· · Yes, sir, that's correct.                       ·7·   · · · · · ·a permit"?
·8·   · · Q.· · Do you receive emails that go to that           ·8·   · · A.· · Okay.· Run that by me again, please.
·9·   address?                                                  ·9·   · · Q.· · Do you see in the next paragraph there's a
10·   · · A.· · Yes, sir.                                       10·   single line that says:
11·   · · Q.· · Do you recall receiving this email?             11·   · · · · · ·"The previous policy states all
12·   · · A.· · I do not recall this specific email, but I'm    12·   · · · · · ·gatherings are required to have
13·   sure I received it.                                       13·   · · · · · ·a permit"?
14·   · · Q.· · Now, if you could look at the press release.    14·   · · A.· · Yes, sir, I see that statement.
15·   · · A.· · Okay.                                           15·   · · Q.· · Is that correct?
16·   · · Q.· · So are you familiar with this press release?    16·   · · A.· · It's correct that it says that.· I'm not 100
17·   · · A.· · No, sir, I'm not familiar with it.· I'm sure    17·   percent sure, correct, that that's what the policy
18·   I have seen it, but I do not remember the exact           18·   says.· The policy is the 2019 policy we looked at
19·   wording, no, sir.                                         19·   before?
20·   · · Q.· · You see in the middle -- you see the second     20·   · · Q.· · Correct.
21·   paragraph here says:                                      21·   · · A.· · Okay.· I can tell you that's what it says in
22·   · · · · · ·"The new policy states a permit                22·   this line item here, but I'm not 100 percent sure that
23·   · · · · · ·is not required for gatherings                 23·   that's what the policy says.
24·   · · · · · ·of four or less people on the                  24·   · · Q.· · Fair enough.· Is it your understanding that
25·   · · · · · ·grounds."                                      25·   prior to this June 15th amendment, that a single

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 8 of 33 PageID #: 698

                                                      Page 22                                                         Page 23
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   person was required to get a permit to be on the          ·2·   tab 12 or whatever, the email.
·3·   courthouse grounds?                                       ·3·   · · A.· · Yes, sir.
·4·   · · A.· · I'm thinking.· I'm not aware of that at the     ·4·   · · · · · MR. RETHY:· I'll put this in the chat.
·5·   time.                                                     ·5·   · · · · · Will this be 5 or 6?
·6·   · · Q.· · This policy was put in place as an amendment    ·6·   · · · · · COURT REPORTER:· This will be five.
·7·   to the policy that we've been discussing on June 15th,    ·7·   · · · · · (EXHIBIT 5, TAB 12, DISCLAIMER WITH EMAIL
·8·   correct, this year?                                       ·8·   · · · · · ·FROM APRIL HUGHES, 6/15/2020 -
·9·   · · A.· · I'm assuming that is correct, June 15th.        ·9·   · · · · · ·DOC001111-1112, WAS MARKED FOR
10·   That would be the date of the court order; is that        10·   · · · · · ·IDENTIFICATION.)
11·   correct?                                                  11·   · · Q.· · So this is an email that's sent to a variety
12·   · · Q.· · Yeah.                                           12·   of people, and the people look like they're the
13·   · · A.· · June 15th, yes.· I was just making sure the     13·   current members of the Board of Supervisors, right,
14·   date was correct.· I didn't have it at on the top of      14·   the recipients of this email plus the Sheriff?
15·   my head.                                                  15·   · · A.· · That looks correct, yes, sir.
16·   · · Q.· · So was this put in place in response to         16·   · · Q.· · Do you know the author of this email?
17·   protests around the courthouse or around the              17·   · · A.· · Apparently it looks like it's April Hughes.
18·   Confederate statue?                                       18·   And I do not know Ms. Hughes.
19·   · · A.· · This policy was put in place for increased      19·   · · Q.· · And it's signed -- it's slightly confusing.
20·   activity around the courthouse.                           20·   It's signed Lindsey Hughes.· Do you know a Lindsey
21·   · · Q.· · And that increased activity was related to      21·   Hughes?
22·   protests -- protest activity that increased after the     22·   · · A.· · I do not.
23·   killing of George Floyd; is that correct?                 23·   · · Q.· · Do you remember receiving this email?
24·   · · A.· · Yes.                                            24·   · · A.· · I do not remember this email, receiving this
25·   · · Q.· · So if we could now turn to tab 12, the true     25·   email.· I'm sure I did, but I do not remember it.
                                                      Page 24                                                         Page 25
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · Q.· · Do you have a general sense of how many         ·2·   responded during this time period, if it was someone
·3·   emails you receive from members of the public relating    ·3·   that was a family friend or knew them personally.
·4·   to the Board of Supervisors' business or to the public    ·4·   · · Q.· · So if you look at the third paragraph of
·5·   business?                                                 ·5·   this email, we see a sentence that states:
·6·   · · · · · MR. O'DONNELL:· Object to the form.· But go     ·6·   · · · · · · ·"I am disappointed in the
·7·   ahead.                                                    ·7·   · · · · · ·actions of our Sheriff this
·8·   · · A.· · I really do not.· It's substantial, but I do    ·8·   · · · · · ·past week by barricading public
·9·   not remember a number.                                    ·9·   · · · · · ·property so that people could
10·   · · Q.· · Would you say you get more than 10 a day?       10·   · · · · · ·not peacefully protest there.
11·   · · A.· · Okay.· Let's go back and ask the question       11·   · · · · · ·I haven't seen him do that when
12·   again in a way -- are you citing a specific time          12·   · · · · · ·it was white men with
13·   period or just in general?                                13·   · · · · · ·Confederate flags standing
14·   · · Q.· · So let's say during -- let's take the month     14·   · · · · · ·there."
15·   of June 2020.                                             15·   · · · · · Do you have an understanding of what the
16·   · · A.· · I would say we received more than 10 a day.     16·   author is referring to in this statement?
17·   · · Q.· · Do you have a general practice in terms of      17·   · · A.· · I'm trying to think of the time frame.· I do
18·   reading these emails or not reading them?                 18·   remember the Sheriff barricading the statue.· I'm not
19·   · · A.· · I generally read every email I get.             19·   exactly sure when that time frame was.· It was in the
20·   · · Q.· · Do you generally respond or not respond?        20·   general time of May, June, July.
21·   · · A.· · I generally -- during this time period I        21·   · · Q.· · Did the Sheriff consult with the Board of
22·   generally did not respond.                                22·   Supervisors before barricading the statue?
23·   · · Q.· · And under what circumstances would you          23·   · · A.· · I do not recall the Sheriff consulting with
24·   respond?                                                  24·   me.
25·   · · A.· · The only circumstances usually that I           25·   · · Q.· · Did you personally observe the barricades?

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 9 of 33 PageID #: 699

                                                      Page 26                                                         Page 27
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · A.· · Yes, I did see the barricades.                  ·2·   the statue barricaded.
·3·   · · Q.· · And what did the barricades consist of?         ·3·   · · Q.· · And do you understand why the statue was
·4·   · · A.· · To my recollection, it was just a portable      ·4·   barricaded during that time period?
·5·   barricade, plastic barricade, that was around that        ·5·   · · A.· · It was on the recommendation of the Sheriff.
·6·   would generally block off a street.                       ·6·   · · Q.· · Do you have a sense of why the Sheriff
·7·   · · Q.· · Do you agree with the author's statement        ·7·   decided to do that?
·8·   that the Sheriff hadn't done this when it was white       ·8·   · · A.· · I really don't, no, sir.
·9·   men with Confederate flags standing there?                ·9·   · · Q.· · If you'll look at tab 15.· It will be
10·   · · A.· · Rephrase your question a little bit, I          10·   Exhibit 6, I believe.
11·   guess.· Am I agreeing with the person saying that         11·   · · A.· · Yes, sir.· It appears to be a text message?
12·   that's the only reason he did it?                         12·   · · Q.· · Yes.
13·   · · Q.· · Do you agree that the Sheriff had not           13·   · · · · · (EXHIBIT 6, TAB 15, TEXT MESSAGE, 6/17 -
14·   barricaded the statue previously in response to           14·   · · · · · ·DOC001007, WAS MARKED FOR IDENTIFICATION.)
15·   protest activity by pro-Confederate --                    15·   BY MR. RETHY:
16·   · · A.· · I will say this:· That is --                    16·   · · Q.· · Are you familiar with this text message?
17·   · · · · · MR. O'DONNELL:· I was going to say let him      17·   · · A.· · I do not remember it if it was sent to me,
18·   finish his question.                                      18·   but I have read it now.
19·   · · · · · THE WITNESS:· Okay.· I'm sorry.                 19·   · · Q.· · Are you on -- have you ever received texts
20·   · · · · · Go ahead.· I'm sorry.· I should let you         20·   from like sort of a text message chain that includes
21·   finish your question.· Go ahead.                          21·   the other members of the Board of Supervisors?
22·   · · Q.· · I had finished.                                 22·   · · A.· · Yes.
23·   · · A.· · Okay.· I'm sorry.· I'm very sorry.              23·   · · Q.· · And under what circumstances would you
24·   · · · · · My statement on that would be that, in my       24·   receive or send those sorts of text messages?
25·   recollection, that is the only time that I have seen      25·   · · A.· · More or less a notification of something
                                                      Page 28                                                         Page 29
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   from the County administrator or possibly our             ·2·   Courthouse grounds, they would have no jurisdiction to
·3·   attorney.                                                 ·3·   intervene?
·4·   · · Q.· · Do you recall sending or receiving text         ·4·   · · A.· · It's my understanding that they would notify
·5·   messages regarding protests around the County             ·5·   the Lafayette County Sheriff's Department.
·6·   Courthouse?                                               ·6·   · · Q.· · But they would have to stand back even if a
·7·   · · A.· · I do not recall that, no, sir.                  ·7·   violent crime was underway?
·8·   · · Q.· · So if you look at this text message, you see    ·8·   · · A.· · I'm not sure exactly -- I mean I'm sure --
·9·   that there's sort of a post within the text message       ·9·   I'm not sure, to be honest with you.· All I know is
10·   from someone named Sunny Young Baker.· Do you know who    10·   that is the jurisdiction of the Lafayette County
11·   that is?                                                  11·   Sheriff's Department.
12·   · · A.· · I do not.                                       12·   · · · · · I could opinionate on it.
13·   · · Q.· · This states that:· "... the City police are     13·   · · Q.· · Okay.· So what is your opinion?
14·   not allowed to be near the statue."· Do you see that?     14·   · · A.· · My opinion is any law enforcement officer
15·   · · A.· · I do see that, yes, sir.                        15·   anywhere in the world that stands by and lets a
16·   · · Q.· · Do you have an understanding of whether or      16·   violent crime happen is not doing their job.
17·   not that's correct?                                       17·   · · Q.· · Take a look at tab 4.
18·   · · A.· · I understand that the Lafayette County          18·   · · A.· · Yes, sir.· Permit application?
19·   Sheriff's Department has jurisdiction over County         19·   · · Q.· · Correct.
20·   property, including where the statue is.                  20·   · · · · · (EXHIBIT 7, TAB 4, FACILITY USE APPLICATION
21·   · · Q.· · Do you have an understanding of whether that    21·   · · · · · ·AND PERMIT BY JESSIE HONEYCUTT, 6/3/2019,
22·   jurisdiction is exclusive?                                22·   · · · · · ·WAS MARKED FOR IDENTIFICATION.)
23·   · · A.· · It's my understanding that it is exclusive.     23·   · · Q.· · Do you know the applicant here, Jessie
24·   · · Q.· · So is it your understanding that if the City    24·   Honeycutt?
25·   police observed a crime taking place on the County        25·   · · A.· · I do not.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 10 of 33 PageID #: 700

                                                      Page 30                                                         Page 31
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · Q.· · And if you look at the line that says           ·2·   Yoknapatawpha Arts Council I think is what he is.
·3·   Explanation of Use, it says:· "Memorial service for       ·3·   · · Q.· · Do you know Mr. Andrews personally?
·4·   Anthony Hurvey."· Correct?                                ·4·   · · A.· · Yes, I do.· Through business.
·5·   · · A.· · It is what the line says, yes, sir.             ·5·   · · Q.· · And you see in this email he sends to Lisa
·6·   · · Q.· · Do you have an understanding of who that is?    ·6·   Carwyle he asks if the courthouse lawn is available on
·7·   · · A.· · Anthony Harvey?                                 ·7·   Saturday, August 10th, in the evening.· And this is in
·8·   · · Q.· · Hurvey.                                         ·8·   2019.· Do you see that?
·9·   · · A.· · Hurvey?· It's my recollection Mr. Harvey --     ·9·   · · A.· · I do see that.
10·   yes, I have a general knowledge of who he was.            10·   · · Q.· · It says:
11·   · · Q.· · What is that general knowledge?                 11·   · · · · · ·"We would like to include
12·   · · A.· · He was an African-American who would be at      12·   · · · · · ·it" -- referring to the
13·   the monument at certain times.· I'm not exactly sure      13·   · · · · · ·courthouse lawn -- "as part of
14·   what he was protesting for 100 percent.· But I think      14·   · · · · · ·the projection event which
15·   he was actually killed in a car wreck on Highway 6.       15·   · · · · · ·protects art onto buildings in
16·   · · Q.· · If you'll look at tab 5.                        16·   · · · · · ·the downtown area."
17·   · · A.· · Okay.                                           17·   · · · · · Do you see that?
18·   · · · · · (EXHIBIT 8, TAB 5, EMAIL FROM WAYNE ANDREWS,    18·   · · A.· · I do see that, yes, sir.
19·   · · · · · ·7/11/2019, FORWARDED BY LISA CARWYLE -         19·   · · Q.· · Are you familiar with that event, projection
20·   · · · · · ·DOC000040, WAS MARKED FOR IDENTIFICATION.)     20·   event?
21·   · · Q.· · Are you familiar with someone named Wayne       21·   · · A.· · I am not.
22·   Andrews?                                                  22·   · · Q.· · Are you familiar with any events during
23·   · · A.· · I am.                                           23·   which art is projected onto buildings in the downtown
24·   · · Q.· · Who is Mr. Andrews?                             24·   area?
25·   · · A.· · Mr. Andrews is the director of the Arts --      25·   · · A.· · No, sir, I am not.
                                                      Page 32                                                         Page 33
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · Q.· · If you could look at tab 9.                     ·2·   · · Q.· · Do you ever recall discussing this email
·3·   · · A.· · Okay.                                           ·3·   with anyone?
·4·   · · · · · (EXHIBIT 9, TAB 9, EMAIL FROM JANICE            ·4·   · · A.· · The only discussion about this email was:
·5·   · · · · · ·ANTONOW, 6/11/2020 - DOC000709-710,            ·5·   Did you get an email from Ms. Antonow?
·6·   · · · · · ·WAS MARKED FOR IDENTIFICATION.)                ·6·   · · Q.· · And who was that discussion with?
·7·   · · Q.· · Now, this is an email that you would have       ·7·   · · A.· · I think it was Mr. Rikard and Mr. McLarty.
·8·   received along with the other members of the Board of     ·8·   · · Q.· · Is there anything in particular about this
·9·   Supervisors; is that right?                               ·9·   email that causes you to have a recollection of this
10·   · · A.· · That is correct.                                10·   and not, for instance, the other email we looked at a
11·   · · Q.· · Do you recall this email?                       11·   few minutes ago?
12·   · · A.· · I do recall this certain email, yes, sir.       12·   · · A.· · Yes, sir.· The only reason is because of the
13·   · · Q.· · Did you respond to this email?                  13·   sender and that she just happens to be on the Board of
14·   · · A.· · No, sir, I did not.                             14·   Aldermen and I happen to work for the City.· That's
15·   · · Q.· · Do you know the sender of the email?            15·   the reason I remember.
16·   · · A.· · I do know the sender, yes, sir.                 16·   · · Q.· · So if you look at the third paragraph of
17·   · · Q.· · And who is the sender?                          17·   this email, it states:
18·   · · A.· · Janice Antonow.                                 18·   · · · · · ·"Besides being offensive to
19·   · · Q.· · And what's your understanding -- or I guess     19·   · · · · · ·many citizens, the statue in
20·   how do you know this person and what do you know about    20·   · · · · · ·its present location will
21·   them?                                                     21·   · · · · · ·always serve as a magnet for
22·   · · A.· · I actually work for the City of Oxford, and     22·   · · · · · ·protests, pro and con, and will
23·   she's a Board of Aldermen.                                23·   · · · · · ·continue to strain our
24·   · · Q.· · She's what?                                     24·   · · · · · ·resources that could be better
25·   · · A.· · She's a Board of Aldermen.                      25·   · · · · · ·used for more positive events."

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 11 of 33 PageID #: 701

                                                      Page 34                                                         Page 35
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · · · · So do you agree that this statue -- and         ·2·   recall it.
·3·   that's referring to the Confederate monument -- on or     ·3·   · · Q.· · Do you know Buster Clark?
·4·   around the courthouse grounds serves as a magnet for      ·4·   · · A.· · I do.
·5·   protests?                                                 ·5·   · · Q.· · And who is Mr. Clark?
·6·   · · A.· · I would agree that -- I wouldn't necessarily    ·6·   · · A.· · Mr. Clark is a family friend.
·7·   use those words, but it is an area of protest.            ·7·   · · Q.· · So Mr. Clark states that he opposes any
·8·   · · Q.· · Do you have a view on whether the continued     ·8·   movement of the monument; correct?
·9·   presence of the statue puts a strain on City or County    ·9·   · · A.· · Yes, sir.· That's what the email says.
10·   resources?                                                10·   · · Q.· · And then you respond and you say:
11·   · · A.· · Yes.· During the time of protests, it was       11·   · · · · · ·"Thank you for voicing your
12·   putting a strain on our law enforcement.                  12·   · · · · · ·opinion.· I intend on
13·   · · Q.· · If you'd look at tab 13.                        13·   · · · · · ·representing the people that
14·   · · A.· · Yes, sir.                                       14·   · · · · · ·voted me into office."
15·   · · · · · (EXHIBIT 10, TAB 13, EMAILS BETWEEN BUSTER      15·   · · · · · Correct?
16·   · · · · · ·CLARK AND LARRY GILLESPIE, 6/16/2020 -         16·   · · A.· · That is correct, yes, sir.
17·   · · · · · ·DOC000750, WAS MARKED FOR IDENTIFICATION.)     17·   · · Q.· · And what did you mean by that?
18·   · · Q.· · And so this is an email sent directly to        18·   · · A.· · Pretty much exactly what it says.· You know,
19·   you; correct?                                             19·   I tell him I'm representing the people who voted me
20·   · · A.· · That is correct.                                20·   into office.· Which, if you look below, he explains it
21·   · · Q.· · Do you recall -- and it's not just a single     21·   very well:· The lifetime residents of Lafayette
22·   email.· It's an email chain; right?                       22·   County.
23·   · · A.· · Correct.                                        23·   · · Q.· · Who was your predecessor on the Board of
24·   · · Q.· · Do you recall this email chain?                 24·   Supervisors?
25·   · · A.· · I mean I do after reviewing it.· Yes, I         25·   · · A.· · District 2 would have been Jeff Busby.
                                                      Page 36                                                         Page 37
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · Q.· · What's the more prospective of the views of     ·2·   your constituents on this issue?
·3·   the people who voted you into office with respect to      ·3·   · · A.· · My feelings were on the issue that the
·4·   the Confederate monument?                                 ·4·   lifetime residents of Lafayette County just wanted a
·5·   · · A.· · Could you be -- rephrase the question a         ·5·   voice in the process.· That was my consensus of what I
·6·   little bit so I make sure I understand what you're        ·6·   thought the people wanted.
·7·   asking.                                                   ·7·   · · Q.· · So when you say "lifetime residents," are
·8·   · · Q.· · So you said you intend on representing the      ·8·   you intending to try to distinction between lifetime
·9·   people that voted you into office in reference to the     ·9·   residents and people who live in Lafayette County but
10·   issue of whether or not to move the Confederate           10·   are not lifetime residents?
11·   monument; correct?                                        11·   · · A.· · There's a distinction, yes.
12·   · · A.· · Yes.· I have a question.                        12·   · · Q.· · What is that distinction?
13·   · · Q.· · Okay.                                           13·   · · A.· · Just that if you were born and raised in
14·   · · A.· · I just want to clarify what your question       14·   Lafayette County, that you're more or less a lifetime
15·   is, if that's okay, to make sure I understand.            15·   resident.· There are people here that have lived 20
16·   · · Q.· · Sure.                                           16·   years, but I wouldn't necessarily consider them a
17·   · · A.· · Are you asking did I have a preconceived        17·   lifetime resident.
18·   notion of what I thought those constituents were          18·   · · Q.· · Is it your view that you primarily represent
19·   thinking?                                                 19·   the interests of lifetime residents as opposed to
20·   · · Q.· · That's broadly fair, except I'm not trying      20·   other residents?
21·   to -- you know, "preconceived" --                         21·   · · A.· · No, I wouldn't say that would be 100 percent
22·   · · A.· · I'm just trying to understand the question      22·   correct.
23·   to make sure I answer correctly.                          23·   · · Q.· · Would it be partially correct?
24·   · · Q.· · Well, did you have a sense at the time of       24·   · · A.· · I would say in this instance it would be
25·   what your constituents -- of how best to represent        25·   correct, letting them have a voice.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 12 of 33 PageID #: 702

                                                      Page 38                                                         Page 39
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · Q.· · So what did that entail, letting them have a    ·2·   that I bring it up -- my feelings, exactly what we
·3·   voice?                                                    ·3·   have been talking about, that I thought the people of
·4·   · · A.· · That would be a vote -- a referendum or vote    ·4·   Lafayette County needed to vote on it.
·5·   on the statue, whether to remove it or not.               ·5·   · · Q.· · Did others disagree on that?
·6·   · · Q.· · Are you referring to a vote of the Board of     ·6·   · · A.· · I do not recall everybody's reaction.
·7·   Supervisors or some kind of broader like vote that all    ·7·   · · Q.· · Do you recall why it was determined not to
·8·   the residents of the County would take part in?           ·8·   go forward with that referendum?
·9·   · · A.· · Yes.· A referendum which would include a        ·9·   · · A.· · I do not.· My thoughts on the referendum,
10·   vote from every registered voter of Lafayette County.     10·   that it needed to be a voter-initiated referendum.
11·   · · Q.· · Is that a proposal that you made?               11·   And the people that I proposed that to did not move
12·   · · A.· · That is a proposal I made to individuals of     12·   forward with that action.
13·   the County, yes.                                          13·   · · Q.· · Do you have an understanding as to why?
14·   · · Q.· · Is that something the Board of Supervisors      14·   · · A.· · I do not.· The ball was in their court.
15·   ever considered?                                          15·   · · Q.· · Is it your view that lifetime residents of
16·   · · A.· · It was discussed.                               16·   the County have different perspectives on the statue
17·   · · Q.· · When was that discussion?                       17·   than residents who are not lifetime residents?
18·   · · A.· · I do not recall a specific date.                18·   · · A.· · It's possible.· I can't proclaim what those
19·   · · Q.· · Was it this year?                               19·   people were thinking.
20·   · · A.· · It was in 2020, yes, sir.                       20·   · · · · · THE WITNESS:· Excuse me, sir?
21·   · · Q.· · Was it in the summer of this year?              21·   · · · · · MR. RETHY:· Yes?
22·   · · A.· · Yes, sir.                                       22·   · · · · · THE WITNESS:· Would it be okay to take a
23·   · · Q.· · And what was the outcome of that discussion?    23·   bathroom break?
24·   · · A.· · The outcome -- I mean we didn't have a          24·   · · · · · MR. RETHY:· Absolutely.· Five minutes, 10
25·   referendum or a vote.· The discussion was more or less    25·   minutes?· What do you prefer?
                                                      Page 40                                                         Page 41
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · · · · THE WITNESS:· 10 would be good.                 ·2·   · · A.· · I do.
·3·   · · · · · MR. RETHY:· Okay.· Sounds good.· We'll come     ·3·   · · Q.· · And who is Mr. Warren?
·4·   back at five past the hour.                               ·4·   · · A.· · He's a resident of Lafayette County.· He
·5·   · · · · · THE VIDEOGRAPHER:· So we're going off           ·5·   lives in the Tula area.· I'm pretty sure that's where
·6·   record.· The time is 9:56.                                ·6·   he still lives.
·7·   · · · · · (A RECESS WAS TAKEN.)                           ·7·   · · Q.· · Do you know him personally?
·8·   · · · · · THE VIDEOGRAPHER:· Back on record at 10:07.     ·8·   · · A.· · I do know him personally through his
·9·   · · · · · MR. RETHY:· I'd like to turn to tab 16,         ·9·   brother.
10·   Exhibit 11; is that correct?                              10·   · · Q.· · And what's the nature of your relationship
11·   · · · · · COURT REPORTER:· Correct.                       11·   with Mr. Warren?
12·   · · · · · (EXHIBIT 11, TAB 16, EMAIL FROM JACK            12·   · · A.· · I'm just an acquaintance through his
13·   · · · · · ·WILLIAMS, 6/18/2020, FORWARDED BY LISA         13·   brother.
14·   · · · · · ·CARWYLE, WITH ATTACHMENTS - DOC000261-266,     14·   · · Q.· · Do you have a sense of what Mr. Warren's
15·   · · · · · ·WAS MARKED FOR IDENTIFICATION.)                15·   views are regarding the Confederate monument?
16·   · · Q.· · So this is sort of a composite document.· It    16·   · · A.· · Not until -- I do now after the issue with
17·   starts with an email, and the number on the bottom of     17·   the permit and he was going to have a demonstration.
18·   the page is 261; correct?                                 18·   I did not know -- I did not know his views prior to
19·   · · A.· · That's correct.                                 19·   that.
20·   · · Q.· · And if you'll look at page 4, so 264.           20·   · · Q.· · And so what's your understanding of his
21·   · · A.· · Okay.                                           21·   views now?
22·   · · Q.· · We see that this is a permit application;       22·   · · A.· · My understanding is that he would like the
23·   correct?                                                  23·   statue to stay where it's at.
24·   · · A.· · That is correct.                                24·   · · Q.· · And so do you see that the date of this
25·   · · Q.· · Do you know who Timmy Warren is?                25·   permit application is June 17th?

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 13 of 33 PageID #: 703

                                                      Page 42                                                         Page 43
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · A.· · Yes.· I see that as the date it was applied     ·2·   · · A.· · Let me review it.· One moment.· (Document
·3·   for.                                                      ·3·   review.)
·4·   · · Q.· · And then do you see that the date of the        ·4·   · · · · · I do recall receiving this email.
·5·   event is June 19th?                                       ·5·   · · Q.· · So the last sentence of the first paragraph
·6·   · · A.· · That's correct, yes, sir.                       ·6·   states -- sorry, backing up.
·7·   · · Q.· · Do you see on the bottom that the permit was    ·7·   · · · · · So this email concerns the permit
·8·   granted?                                                  ·8·   application we just discussed; right?
·9·   · · A.· · I do see that, yes, sir.                        ·9·   · · A.· · That is correct.· Actually it is a
10·   · · Q.· · And so the time between the application         10·   notification of public records request about the
11·   being made and granted was substantially less than 30     11·   permit, yes, sir.
12·   days; is that correct?                                    12·   · · Q.· · And you see the last sentence of the first
13·   · · A.· · That is correct.                                13·   paragraph states:
14·   · · Q.· · And do you have an understanding of why that    14·   · · · · · ·"I know there is a lot of talk
15·   30-day requirement was waived in this case?               15·   · · · · · ·on social media about it and I
16·   · · A.· · That was a decision made by the County          16·   · · · · · ·wanted to give y'all a heads
17·   administrator, and the Sheriff apparently was good        17·   · · · · · ·up."
18·   with it, my assumptions.                                  18·   · · · · · Do you see that?
19·   · · Q.· · So if you'll look at the next page, 265.        19·   · · A.· · I do see that, yes, sir.
20·   · · A.· · Yes, sir.                                       20·   · · Q.· · Do you recall there being talk on social
21·   · · Q.· · It's an email from Lisa Carwyle to              21·   media about this event?
22·   recipients, including the "supervisor" address;           22·   · · A.· · I do recall talk on social media, yes, sir.
23·   correct?                                                  23·   · · Q.· · And what's your recollection of that?
24·   · · A.· · That is correct.                                24·   · · A.· · My recollection of that was that the date,
25·   · · Q.· · Do you recall receiving this email?             25·   which you notice is June 19th of the event requested,
                                                      Page 44                                                         Page 45
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   is actually Juneteenth, which is a very memorable date    ·2·   think.· But Juneteenth is a very eventful thing in
·3·   in black history.                                         ·3·   black history, and it just didn't coincide together.
·4·   · · Q.· · And what's your understanding of the            ·4·   · · · · · And I'm getting that, too, from -- we refer
·5·   significance of this event being held on Juneteenth?      ·5·   back to the social media post or social media outlet.
·6·   · · A.· · Which event?· This event?                       ·6·   So I'm recalling what some of those were about.
·7·   · · Q.· · Mr. Warren's event.                             ·7·   · · Q.· · So do you recall discussing with other
·8·   · · A.· · Just that he was in favor of keeping the        ·8·   members of the Board of Supervisors -- sorry.
·9·   statue there and it directly, I guess, would not          ·9·   · · · · · Do you recall any discussions with other
10·   coincide with Juneteenth festivities or events.           10·   members of the Board of Supervisors regarding this
11·   · · Q.· · Can you explain what you mean by "not           11·   event?
12·   coincide with"?                                           12·   · · A.· · I do not.
13·   · · A.· · I guess what I mean by that is that his         13·   · · Q.· · What about with the Sheriff?
14·   views did not -- I mean they were just kind of            14·   · · A.· · I did have a conversation with the Sheriff
15·   contradictory, I guess you would say.· The statue         15·   about this.
16·   is --                                                     16·   · · Q.· · And what's your recollection of that
17·   · · · · · (BACKGROUND SNEEZE.)                            17·   conversation?
18·   · · · · · MR. RETHY:· Sorry.· She sneezed.                18·   · · A.· · My recollection of the conversation was
19·   · · · · · THE WITNESS:· Bless you.                        19·   about the timing of the event being -- coinciding with
20·   · · · · · MR. RETHY:· Working from home.                  20·   Juneteenth.
21·   · · · · · MR. O'DONNELL:· That came through loud and      21·   · · Q.· · Did the event take place as planned?
22·   clear.                                                    22·   · · A.· · Mr. Warren's event?
23·   · · · · · THE WITNESS:· Yeah, it did.· It did.· It        23·   · · Q.· · Yes.
24·   came through very loud and clear.                         24·   · · A.· · It did not.
25·   · · A.· · I mean I hate to speculate what other people    25·   · · Q.· · I'm going to turn to tab 20.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 14 of 33 PageID #: 704

                                                      Page 46                                                         Page 47
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · A.· · Yes, sir.                                       ·2·   But judging -- my opinion from outside looking in, he
·3·   · · Q.· · This will be Exhibit 12.                        ·3·   has been there demonstrating in favor of it; correct.
·4·   · · · · · (EXHIBIT 12, TAB 20, FACILITY USE               ·4·   · · Q.· · If you'd turn to tab 28, Exhibit 13.
·5·   · · · · · ·APPLICATION AND PERMIT BY GEORGE O.            ·5·   · · · · · (EXHIBIT 13, TAB 28, EMAILS BETWEEN STEVE
·6·   · · · · · ·JOHNSON, 6/22/2020, WITH ATTACHED LETTER       ·6·   · · · · · ·HALE AND LARRY GILLESPIE, 7/6/2020 -
·7·   · · · · · ·FROM LISA CARWYLE, 6/24/2020 -                 ·7·   · · · · · ·DOC000919 WAS MARKED FOR IDENTIFICATION.)
·8·   · · · · · ·DOC000025-026, WAS MARKED FOR                  ·8·   · · Q.· · So this is an email exchange between
·9·   · · · · · ·IDENTIFICATION.)                               ·9·   yourself and someone named Steve Hale; is that
10·   · · Q.· · So this is another permit application;          10·   correct?
11·   correct?                                                  11·   · · A.· · That is correct.
12·   · · A.· · That is correct.                                12·   · · Q.· · And who is Mr. Hale?
13·   · · Q.· · And the applicant is someone named George O.    13·   · · A.· · Mr. Hale is a family friend.
14·   Johnson; correct?                                         14·   · · Q.· · And in the email to Mr. Hale you state:
15·   · · A.· · That is correct, yes, sir.                      15·   · · · · · ·"I will not vote to relocate
16·   · · Q.· · Do you know Mr. Johnson?                        16·   · · · · · ·the monument."
17·   · · A.· · I do not personally know Mr. Johnson, no. I     17·   · · · · · Can you explain your decision not to vote to
18·   know of Mr. Johnson.                                      18·   relocate the monument?
19·   · · Q.· · And what's your -- what's the nature of your    19·   · · A.· · Yes, sir, I can.· If you will continue on
20·   knowledge of Mr. Johnson?                                 20·   through the email, it shows that I would not oppose a
21·   · · A.· · I have seen Mr. Johnson at the courthouse       21·   vote by the people of Lafayette County to decide
22·   grounds previously on demonstrations.                     22·   whether to relocate the monument or not.
23·   · · Q.· · And Mr. Johnson is in favor of the              23·   · · Q.· · And then it says:
24·   Confederate monument; is that fair?                       24·   · · · · · ·"I would be against using
25·   · · A.· · I have not talked to Mr. Johnson about that.    25·   · · · · · ·Lafayette County funds to
                                                      Page 48                                                         Page 49
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · · · · ·relocate monument."                            ·2·   · · A.· · I have not.
·3·   · · · · · Correct?                                        ·3·   · · Q.· · Do you have a personal view as to whether
·4·   · · A.· · That's correct.                                 ·4·   the monument should be relocated.
·5·   · · Q.· · So with that context, could you explain why     ·5·   · · A.· · I do not.· Completely neutral.
·6·   you voted not to relocate the monument?                   ·6·   · · Q.· · But it wouldn't be -- would it be possible
·7·   · · A.· · Again --                                        ·7·   to relocate the monument without using County funds?
·8·   · · · · · MR. O'DONNELL:· Object to the form.· But go     ·8·   · · A.· · Would it be possible?
·9·   ahead.                                                    ·9·   · · Q.· · Yes.
10·   · · A.· · Again, I think it should be left to the         10·   · · A.· · I can speculate on that, but I mean I can't
11·   citizens of Lafayette County, registered voters, to       11·   tell you 100 percent.· But I can speculate that it
12·   decide.                                                   12·   would be possible.
13·   · · Q.· · And you say you would be against using          13·   · · Q.· · And how would the monument -- how could the
14·   Lafayette County funds to relocate it.· Can you           14·   monument be relocated without using County funds?
15·   explain why?                                              15·   · · A.· · I would speculate donations.
16·   · · A.· · Lafayette County only has a finite amount of    16·   · · Q.· · If there was a vote to relocate the
17·   funds, and I think they're better used serving the        17·   monument, would you oppose allocating County funds to
18·   citizens elsewhere.                                       18·   implement the results of that vote?
19·   · · Q.· · But earlier you said that, because the          19·   · · A.· · Could you define "vote"?
20·   monument attracts protest activities, it can also put     20·   · · Q.· · A vote by the people of Lafayette County, a
21·   a strain on County resources; is that correct?            21·   referendum of the sort you've been describing.
22·   · · A.· · Correct.· Law enforcement.                      22·   · · A.· · Let me clarify.· A referendum that was
23·   · · Q.· · And so have you calculated the relative         23·   initiated by the County voters of Lafayette County, if
24·   costs of keeping the monument in place versus             24·   that vote was taken and it was passed, we would be
25·   relocating it?                                            25·   obligated to move the statue by law, from what I

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 15 of 33 PageID #: 705

                                                      Page 50                                                         Page 51
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   understand.· And I would look for other means of          ·2·   · · · · · (EXHIBIT 14, TAB 31,· EMAILS BETWEEN JOEY
·3·   funding it besides County funds.                          ·3·   · · · · · ·EAST AND LISA CARWYLE, 7/15/2020, WITH
·4·   · · Q.· · And why is that the case?                       ·4·   · · · · · ·ATTACHED FACILITY USE APPLICATION AND
·5·   · · · · · MR. O'DONNELL:· Object to the form.· Go         ·5·   · · · · · ·PERMIT BY STEPHANIE M. SELF - DOC000323,
·6·   ahead and answer.                                         ·6·   · · · · · ·327, 319, WAS MARKED FOR IDENTIFICATION.)
·7·   · · A.· · Again, the County only has a finite amount      ·7·   · · Q.· · So this is an email between -- I'm sorry.
·8·   of money.· And I think that we just need to spend it      ·8·   This document, do you see the number at the bottom is
·9·   in other areas.                                           ·9·   323 on the first page?
10·   · · Q.· · So if a referendum resulted in a vote to        10·   · · A.· · Yes, sir.
11·   relocate the statue, is it your position that should      11·   · · Q.· · So this is an email that you're not on, so I
12·   not be implemented unless you could raise funds from      12·   don't expect you to recall this email.· But there's a
13·   other means?                                              13·   discussion between Lisa Carwyle and Sheriff East;
14·   · · A.· · I would look for other funds first.· Again,     14·   correct?
15·   it's my understanding we'd be bound by law -- bound by    15·   · · A.· · Yes, sir, it appears that way.
16·   the referendum to move it.· But I would look for other    16·   · · Q.· · And in Ms. Carwyle's email she states:
17·   funds before using County funds.                          17·   · · · · · ·"Did y'all discuss at the board
18·   · · Q.· · Are there other areas of County business        18·   · · · · · ·meeting that Monday to change
19·   where you look for other funds rather than County         19·   · · · · · ·the requirement on the number
20·   funds to implement County policy?                         20·   · · · · · ·of days to issue a permit?"
21·   · · A.· · Yes.                                            21·   · · · · · Do you see that?
22·   · · Q.· · And what are those?                             22·   · · A.· · I do, yes, sir, I see that.
23·   · · A.· · Public safety, fire service.                    23·   · · Q.· · And then Sheriff East responds:
24·   · · Q.· · Take a look at tab 31.                          24·   · · · · · ·"We did discuss for a longer
25·   · · A.· · Yes, sir.                                       25·   · · · · · ·about -- amount -- of time to
                                                      Page 52                                                         Page 53
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · · · · ·approve permits that would                     ·2·   can keep going.· I'm going to step out of the room for
·3·   · · · · · ·involve security and safety                    ·3·   just a second.
·4·   · · · · · ·needs."                                        ·4·   · · · · · THE WITNESS:· Okay.
·5·   · · · · · Do you see that?                                ·5·   · · A.· · I remember discussing with the Sheriff how
·6·   · · A.· · I do, yes, sir.                                 ·6·   long it would take him to do his due diligence on
·7·   · · Q.· · Do you recall that discussion?                  ·7·   permits.
·8·   · · · · · MR. O'DONNELL:· Object to the form.· Go         ·8·   · · Q.· · And do you recall his response on that
·9·   ahead.                                                    ·9·   topic?
10·   · · A.· · Do I recall the discussion of --                10·   · · A.· · I really do not, no.
11·   · · Q.· · The discussion of the board meeting that's      11·   · · Q.· · Look at tab 32 now.
12·   being referenced here.                                    12·   · · A.· · Okay.
13·   · · A.· · We did discuss policy.· I'm not sure -- if I    13·   · · Q.· · Sorry.· Not quite yet -- or actually, yeah,
14·   remember correctly, Ms. Carwyle was not at that           14·   32.· Sorry.
15·   meeting.· So that would explain why she's asking this     15·   · · A.· · Okay.
16·   question.                                                 16·   · · · · · (EXHIBIT 15, TAB 32, ORDER:· APPROVE
17·   · · Q.· · So do you recall discussing the policy with     17·   · · · · · ·REVISION OF FACILITIES USE POLICY TO
18·   the Sheriff at a board meeting around this time?          18·   · · · · · ·INCLUDE A REQUIREMENT OF APPLICATION TO BE
19·   · · A.· · Yes.                                            19·   · · · · · ·MADE 14 DAYS PRIOR TO DATE OF PROPOSED USE
20·   · · Q.· · Do you recall discussing changing the policy    20·   · · · · · ·AND REQUIRING CLOSURE OF COURTHOUSE GROUNDS
21·   to reflect -- to require a longer amount of time to       21·   · · · · · ·30 MINUTES BEFORE DUSK, 7/20/2020 -
22·   approve certain permits?                                  22·   · · · · · ·DOC000001, WAS MARKED FOR IDENTIFICATION.)
23·   · · A.· · I recall discussing with the Sheriff what       23·   · · · · · THE WITNESS:· David is stepping back in the
24·   time he needed --                                         24·   room.· I just want to update him where we're at.
25·   · · · · · MR. O'DONNELL:· I have to go off camera.· We    25·   · · · · · We're on tab 32, David.

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 16 of 33 PageID #: 706

                                                      Page 54                                                         Page 55
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · · · · MR. O'DONNELL:· Appreciate it, Larry.           ·2·   public safety.
·3·   · · · · · THE WITNESS:· Yes, sir.                         ·3·   · · Q.· · And can you specify what public safety
·4·   · · Q.· · So this is the document -- the number on the    ·4·   concerns?
·5·   bottom is 001; correct?                                   ·5·   · · A.· · The discussion was that the grounds needed
·6·   · · A.· · That is correct.                                ·6·   to be closed primarily at the closing of business
·7·   · · Q.· · Are you familiar with this document?            ·7·   hours because the Lafayette County Sheriff's
·8·   · · A.· · Let me review it very quickly.· (Document       ·8·   Department -- at this time this is when they had the
·9·   review.)                                                  ·9·   least amount of deputies and they were stretched thin
10·   · · · · · I am familiar with this document.               10·   at night and were not able to keep someone there to
11·   · · Q.· · This is an order reflecting a revision of       11·   monitor the courthouse grounds.
12·   the Facilities Use Policy; correct?                       12·   · · Q.· · Was this a policy change implemented in
13·   · · A.· · That is correct.                                13·   response to increased protest activity around the
14·   · · Q.· · And the substance of the revision is to         14·   Confederate statue?
15·   change the time for the application to 14 days and        15·   · · A.· · No.· Actually this policy had been pushed by
16·   require closure of courthouse grounds, including the      16·   the Sheriff since he took office.
17·   Confederate statue area, 30 minutes before dusk;          17·   · · Q.· · So this says -- this policy requires closure
18·   correct?                                                  18·   of the courthouse grounds.· What's your understanding
19·   · · A.· · That is correct.                                19·   of what "closure of the courthouse grounds" means?
20·   · · Q.· · What's your understanding of -- sorry.          20·   · · A.· · That there would be no public access.
21·   · · · · · And you voted for this; correct?                21·   · · Q.· · And we looked earlier at some pictures of
22·   · · A.· · That is correct.                                22·   the courthouse grounds; right?
23·   · · Q.· · And what's your understanding of why this       23·   · · A.· · Yes, sir.
24·   policy change was enacted?                                24·   · · Q.· · And there's not actual gates, are there,
25·   · · A.· · This policy change was enacted primarily for    25·   blockades that restrict access; is that correct?
                                                      Page 56                                                         Page 57
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · A.· · At this time there are not, no, sir.            ·2·   · · Q.· · And so 30 minutes before dusk would mean
·3·   · · Q.· · And there's also no signs posted that inform    ·3·   4:15 to 4:30?
·4·   members of the public that they're prohibited from        ·4·   · · A.· · Yes.· If my assumptions are correct, that
·5·   accessing the courthouse grounds at certain points in     ·5·   would be correct.
·6·   time?                                                     ·6·   · · Q.· · Do you believe that members of the public
·7·   · · A.· · At this time, no, sir.· To my knowledge,        ·7·   understand that they're prohibited from being on the
·8·   there are none at this time.                              ·8·   courthouse grounds today as of 4:15 or 4:30 in the
·9·   · · Q.· · What's your understanding of what "dusk"        ·9·   afternoon?
10·   means?                                                    10·   · · A.· · I'm not sure about that.· It just depends on
11·   · · A.· · Dusk is actually when the sun starts going      11·   how aware they are of County business, I guess.
12·   below the horizon.· I think that is correct.              12·   Because at this point in time I'm not sure that there
13·   · · Q.· · And that changes depending on the time of       13·   are signs up.
14·   year; correct?                                            14·   · · Q.· · Are you aware of this policy ever having
15·   · · A.· · That is correct.                                15·   been enforced?
16·   · · Q.· · What's your understanding of what dusk is       16·   · · A.· · The policy of asking people to leave at
17·   today?                                                    17·   dusk?· Is that what you're asking?
18·   · · · · · MR. O'DONNELL:· Object to the form.             18·   · · Q.· · Correct.· 30 minutes before dusk.
19·   · · A.· · Can you clarify exactly what you're asking?     19·   · · A.· · I'm not aware.
20·   Are you asking me what time dusk is today?                20·   · · Q.· · Would it surprise you to learn that
21·   · · Q.· · That's correct.· What time is dusk today in     21·   occasionally there are people on the courthouse
22·   Oxford, Mississippi?                                      22·   grounds at times of day that are prohibited under this
23·   · · A.· · I would guess 4:45 to 5.· When you start        23·   policy?
24·   losing light is what I would guess, but I'm not 100       24·   · · A.· · I would not be surprised.
25·   percent on that.                                          25·   · · Q.· · And so do you know why 30 minutes before

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 17 of 33 PageID #: 707

                                                      Page 58                                                         Page 59
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   dusk was the point in time that was chosen?               ·2·   activity in the town square?
·3·   · · A.· · To my recollection, it was because there was    ·3·   · · A.· · That would be fair to say.
·4·   still light.                                              ·4·   · · Q.· · What's your -- so who's responsible for
·5·   · · Q.· · And what's your understanding of courthouse     ·5·   public safety with respect to night life on the town
·6·   business hours?                                           ·6·   square?
·7·   · · A.· · My understanding is courthouse business         ·7·   · · A.· · On public and City-owned property, Oxford
·8·   hours end at 5 on a regular basis.                        ·8·   Police Department.· On Lafayette County property,
·9·   · · Q.· · So this policy, during this time of year,       ·9·   Lafayette County Sheriff's Department.
10·   closes the courthouse grounds while the courthouse is     10·   · · Q.· · If you would turn to tab 30.
11·   still open?                                               11·   · · A.· · Okay.
12·   · · A.· · I'm assuming that would be correct, what        12·   · · · · · (EXHIBIT 16, TAB 30, FACILITY USE
13·   you're saying.· But -- go ahead.                          13·   · · · · · ·APPLICATION AND PERMIT BY J.F. RASH,
14·   · · Q.· · But it would never be actually enforced in      14·   · · · · · ·7/14/2020 - DOC000030, WAS MARKED FOR
15·   that way?                                                 15·   · · · · · ·IDENTIFICATION.)
16·   · · · · · MR. O'DONNELL:· Object to the form.· You can    16·   · · Q.· · This is a document that the number at the
17·   answer.                                                   17·   bottom ends in 30; correct?
18·   · · A.· · I would not think anybody doing courthouse      18·   · · A.· · Yes, sir; that's correct.
19·   business would be denied access.                          19·   · · Q.· · And are you familiar with this permit
20·   · · Q.· · So the courthouse grounds are in the center     20·   application?
21·   of the Oxford town square; correct?                       21·   · · A.· · I am not necessarily familiar with it. I
22·   · · A.· · That is correct.                                22·   know it was turned in.
23·   · · Q.· · And is it fair to say that on certain           23·   · · Q.· · And sir, could you explain what you mean by
24·   nights, weekends, say when there's football games or      24·   that, you know it was turned in?
25·   other events, that there is a lot of night-life           25·   · · A.· · I mean like if you would ask me what
                                                      Page 60                                                         Page 61
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   Mr. Rash's address is, I would not be familiar with       ·2·   · · A.· · Yes, sir, yes, sir, that's correct.
·3·   that.· But I am familiar that it was turned in and        ·3·   · · Q.· · And do you recall -- this is an email
·4·   requested and denied.                                     ·4·   exchange among the Board of Supervisors members,
·5·   · · Q.· · So did you discuss this particular permit       ·5·   including yourself and the Sheriff and a few others;
·6·   application with anyone?                                  ·6·   is that fair?
·7·   · · A.· · I do not recall discussing this, no.            ·7·   · · A.· · Yes.· I see in the -- it was sent to me and
·8·   · · Q.· · Was this permit application ever discussed      ·8·   a few others.· I would have to review it to make sure
·9·   at a Board of Supervisors meeting?                        ·9·   I understand exactly what it was about.
10·   · · A.· · Really the only time I remember this being      10·   · · Q.· · Okay.· If you'd take a second to review
11·   discussed is when we were in the litigation part.         11·   that.
12·   · · Q.· · Do you have an understanding of why the         12·   · · A.· · Okay.· (Document review.)
13·   permit -- this permit was denied?                         13·   · · · · · Yes, sir, I remember this.
14·   · · A.· · I really do not know.· It was on the            14·   · · Q.· · So do you recall the event that's being
15·   recommendation of the Sheriff.                            15·   discussed in this email chain?
16·   · · Q.· · If you would turn to tab 34.                    16·   · · A.· · Yes.· If I recall correctly, it was the
17·   · · A.· · Yes, sir.                                       17·   march by the Ole Miss football players.
18·   · · · · · (EXHIBIT 17, TABS 34 AND 34A, EMAIL FROM        18·   · · Q.· · And in the bottom email the Sheriff states
19·   · · · · · ·JOEY EAST, 9/3/2020, WITH RESPONSES BY         19·   that:
20·   · · · · · ·BRENT LARSON AND DAVID RIKARD -                20·   · · · · · ·"I would imagine that each of
21·   · · · · · ·DOC000046-047, AND LETTERS FROM SHERIFF        21·   · · · · · ·you have had your share of
22·   · · · · · ·JOEY EAST WITH ATTACHMENTS - DOC000366-370,    22·   · · · · · ·phone calls concerning those
23·   · · · · · ·WAS MARKED FOR IDENTIFICATION.)                23·   · · · · · ·events and have your own
24·   · · Q.· · So this is a document that ends in 46,          24·   · · · · · ·concerns about what took place
25·   correct, the first page?                                  25·   · · · · · ·on the courthouse grounds."

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 18 of 33 PageID #: 708

                                                      Page 62                                                         Page 63
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · · · · So did you have any phone calls about that      ·2·   · · · · · ·"I know this is taking a toll
·3·   march?                                                    ·3·   · · · · · ·on all of us."
·4·   · · A.· · If I recall, I had, I would say, three to       ·4·   · · · · · Do you have an understanding of what he
·5·   five maybe, just someone asking what was going on.        ·5·   meant in saying that?
·6·   · · Q.· · And were those just phone calls with            ·6·   · · A.· · Yes.· It just had been a very stressful
·7·   constituents or acquaintances?                            ·7·   summer.
·8·   · · A.· · Yes, just acquaintances and constituents.       ·8·   · · Q.· · Could you explain why?
·9·   To be honest with you, I can't remember exactly who       ·9·   · · A.· · Just all the overwhelming activity around --
10·   they were.· But I think I do remember having a few        10·   concerning the statue and all the things happening.
11·   phone calls about it.                                     11·   · · Q.· · So I think that this should be a document
12·   · · Q.· · And did you have any concerns about the         12·   with a slip sheet, a blue sheet, and then there should
13·   march or what took place on the courthouse grounds on     13·   be something after it; is that correct?
14·   that date?                                                14·   · · A.· · I do see a blue sheet, and I'm looking
15·   · · A.· · Yes, sir, I did.                                15·   behind it.· Yes, sir.· There seems to be several pages
16·   · · Q.· · And could you explain those concerns?           16·   behind it.
17·   · · A.· · My concerns were public safety.· That's         17·   · · Q.· · And the first one of those is on the
18·   exactly why we have a permitting process.· It was an      18·   Sheriffs letterhead.· It's a document that's stamped
19·   unauthorized march.· They had pedestrian and vehicular    19·   ending 364?
20·   traffic blocked.· I think it was very overwhelming for    20·   · · A.· · That is correct.
21·   the Oxford Police Department and the Lafayette County     21·   · · Q.· · Just take a minute to review this letter.
22·   Sheriff's Department trying to get it under control.      22·   · · A.· · Okay.· (Document review.)
23·   · · Q.· · The top email is from Mr. Rikard.               23·   · · · · · Okay.· I have reviewed the first document.
24·   · · A.· · Yes, sir.                                       24·   · · Q.· · So have any of the protests, in the wake of
25·   · · Q.· · It states:                                      25·   the killing of George Floyd in the Oxford,
                                                      Page 64                                                         Page 65
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   Mississippi, area, been violent?                          ·2·   · · Q.· · Do you understand what she's referring to
·3·   · · A.· · Not to my knowledge.                            ·3·   there?
·4·   · · Q.· · And has there been any property destruction     ·4·   · · A.· · I do not, no, sir.
·5·   or looting associated with those protests in Oxford,      ·5·   · · Q.· · Are you aware of there being any
·6·   Mississippi?                                              ·6·   disagreements or differences of opinion between the
·7·   · · A.· · Not to my knowledge.                            ·7·   City and County on how to handle protests?
·8·   · · Q.· · If you'll look at the next page, this is a      ·8·   · · A.· · I'm sure -- I mean I can't specify, but I'm
·9·   letter from the mayor of Oxford to the Sheriff.           ·9·   sure there's agreements and disagreements in all
10·   · · A.· · Okay.                                           10·   matters of business with the City and County.
11·   · · Q.· · Are you acquainted with the mayor of Oxford?    11·   · · Q.· · Do you have any understanding of any
12·   · · A.· · I do know Ms. Tannehill, yes.                   12·   specific disagreements related to how they handle
13·   · · Q.· · Did you say earlier that you currently work     13·   protests between the City and the County?
14·   for the City?                                             14·   · · A.· · I do not recall any, no, sir, except
15·   · · A.· · I do, that is correct.                          15·   maybe -- probably this.· But I'm not sure what she's
16·   · · Q.· · What's your position?                           16·   referring to as incorrect information.
17·   · · A.· · I'm a firefighter.                              17·   · · Q.· · Are you aware of there being any
18·   · · Q.· · Do you see this letter -- have you ever seen    18·   disagreements or differences of opinion among City and
19·   this letter before?                                       19·   County lawmakers regarding the Confederate statue or
20·   · · A.· · I do not recall ever seeing this letter, no,    20·   relocation of the Confederate statue?
21·   sir.                                                      21·   · · A.· · I have not spoken directly with them about
22·   · · Q.· · And you see that in the first paragraph of      22·   it.· It seems like some of them probably -- I think
23·   this letter Mayor Tannehill tells Sheriff East:· "Your    23·   wanted it moved.· I'm not sure.· I'm speculating
24·   information is simply not correct"?                       24·   because I have not spoken with them directly.· And we
25·   · · A.· · I do see that, yes, sir.                        25·   did not move it.· So I would say that would be a

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 19 of 33 PageID #: 709

                                                      Page 66                                                         Page 67
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   disagreement.                                             ·2·   · · A.· · Yes.· Give me a minute to review it, please.
·3·   · · Q.· · When you say "some of them," could you          ·3·   · · Q.· · Sure.
·4·   identify any specific people you're referring to?         ·4·   · · A.· · (Document review.)
·5·   · · · · · MR. O'DONNELL:· Object to the form.· Go         ·5·   · · · · · (HORN BLOWING.)
·6·   ahead.                                                    ·6·   · · · · · MR. O'DONNELL:· Okay.· Somebody needs to
·7·   · · A.· · It's my understanding they had a vote on        ·7·   close their window.
·8·   some issues with it, and they weren't all in              ·8·   · · · · · MR. RETHY:· My windows are closed.· It's
·9·   agreement.· That's the reason I said "some."              ·9·   part of living in New York.
10·   · · Q.· · Do you recall there being any disagreements     10·   · · A.· · Okay.· I have reviewed the document.
11·   between the City and the County regarding jurisdiction    11·   · · Q.· · Before reviewing it just now, have you ever
12·   over the Confederate statue?                              12·   seen this document?
13·   · · A.· · I do.                                           13·   · · A.· · Yes.· If I recall, I think the Sheriff
14·   · · Q.· · And what's your understanding of that issue?    14·   emailed this to me before.
15·   · · A.· · Of the disagreement or the outcome?             15·   · · Q.· · And did you review or comment on the
16·   · · Q.· · The disagreement first.                         16·   document?
17·   · · A.· · The City questioned whether the County          17·   · · A.· · I reviewed it, but I do not recall
18·   actually owned the property.                              18·   commenting on it.
19·   · · Q.· · And what was the outcome?                       19·   · · Q.· · And do you understand why the Sheriff sent
20·   · · A.· · The outcome was that there were some            20·   it to you?
21·   investigations done, and there was no concrete            21·   · · A.· · Yes.· He was wanting to inform us of what he
22·   evidence to say that the County did not own the           22·   was doing with neighboring governments.
23·   property.                                                 23·   · · Q.· · This is a letter to some University
24·   · · Q.· · Could you take a look at the next letter in     24·   officials; correct?
25·   this packet?                                              25·   · · A.· · That is correct.
                                                      Page 68                                                         Page 69
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · Q.· · And in the second to last paragraph on the      ·2·   request is directed is legally obligated to pay?
·3·   second page of this letter, the Sheriff states:           ·3·   · · A.· · No, sir, I do not.
·4·   · · · · · ·"The Lafayette County Sheriff's                ·4·   · · Q.· · Turn to tab 26.
·5·   · · · · · ·Department is requesting that                  ·5·   · · A.· · Okay.
·6·   · · · · · ·the cost for all dedicated                     ·6·   · · · · · (EXHIBIT 18, TAB 26, EMAILS BETWEEN
·7·   · · · · · ·personnel hours for both                       ·7·   · · · · · ·ANA LAUREN MARTINEZ AND LARRY GILLESPIE,
·8·   · · · · · ·on-duty and off-duty (overtime)                ·8·   · · · · · ·7/2/2020 -· DOC000944, WAS MARKED
·9·   · · · · · ·personnel be paid by the                       ·9·   · · · · · ·FOR IDENTIFICATION.)
10·   · · · · · ·University of Mississippi."                    10·   · · Q.· · Do you see that this is a single-page
11·   · · · · · Do you see that?                                11·   document with the Bates number that ends in 944; is
12·   · · A.· · I do see that, yes, sir.                        12·   that correct?
13·   · · Q.· · Are you familiar with -- or are you aware of    13·   · · A.· · Yes, sir, that is correct.
14·   any other occasions in which the Sheriff has asked for    14·   · · Q.· · And this is an email chain between yourself
15·   payment for law enforcement services from members of      15·   and someone named Ana Martinez; is that correct?
16·   the public?                                               16·   · · A.· · That's correct.
17·   · · A.· · I personally am not aware.                      17·   · · Q.· · So do you recall this email exchange?
18·   · · Q.· · Do you have an understanding of when -- of      18·   · · A.· · Vaguely.
19·   the reasons why the Sheriff might ask for payment?        19·   · · Q.· · And you write:
20·   · · A.· · I would be speculating.· But I mean, again,     20·   · · · · · ·"Thank you for how you reported
21·   he has a finite budget, so I'm assuming he's just         21·   · · · · · ·our responses on the statue."
22·   trying to cover his costs.                                22·   · · · · · Do you have any recollection of what you
23·   · · Q.· · Do you know whether the Sheriff requests        23·   were referring to there?
24·   that a member of the public pay for law enforcement       24·   · · A.· · I really do not.· Just judging by the date,
25·   services, whether the member of the public to whom the    25·   possibly the form we had.· I'm not sure.· I do not

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 20 of 33 PageID #: 710

                                                      Page 70                                                         Page 71
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   really.                                                   ·2·   photograph is depicting?
·3·   · · Q.· · If you could turn to tab 40.                    ·3·   · · A.· · It looks like they have a goalpost.
·4·   · · A.· · Okay.                                           ·4·   · · Q.· · Do you remember -- and they have the
·5·   · · · · · (EXHIBIT 19, TAB 40, FACEBOOK POSTING,          ·5·   goalpost right around the statue; is that correct?
·6·   · · · · · ·"A REBEL NIGHT TO REMEMBER," WAS MARKED        ·6·   · · A.· · That is correct.
·7·   · · · · · ·FOR IDENTIFICATION.)                           ·7·   · · Q.· · And do you remember this having taken place?
·8·   · · Q.· · So this is a picture, and it looks like it's    ·8·   · · A.· · I do remember when a goalpost was brought
·9·   taken from a Facebook page; is that fair?                 ·9·   through the square of Oxford.· I'm not sure if this is
10·   · · A.· · It is a picture, correct.· I'm not sure         10·   the exact one.
11·   where it came from.                                       11·   · · Q.· · So this is after dark; correct?· Or it
12·   · · Q.· · Do you have a sense of what the picture is      12·   appears to be after dark?
13·   depicting?                                                13·   · · A.· · That is correct.
14·   · · A.· · Lafayette County Courthouse.                    14·   · · Q.· · So would the gathering that's being depicted
15·   · · Q.· · And just to make sure we're looking at the      15·   here be a violation of the current policies?
16·   same thing, it's got a caption that says "Forever Ole     16·   · · · · · MR. O'DONNELL:· Object to the form.· Lack of
17·   Miss, A Rebel Night to Remember"?                         17·   foundation.
18·   · · A.· · No, that is not the picture I'm looking at.     18·   · · A.· · The current policy as it states now?
19·   · · · · · I'm sorry.· I'm on the wrong tab.· I'm          19·   · · Q.· · Correct.
20·   sorry.· I'm sorry.                                        20·   · · A.· · Yes, it looks to be in violation.
21·   · · · · · Okay.· Now I'm on the same page with you.       21·   · · Q.· · Who enforces the current policy?
22·   I'm sorry.                                                22·   · · A.· · Your question being on the ground who
23·   · · · · · Yes.· Now I see that it does look it's some     23·   enforces it?
24·   sort of social media page, yes.                           24·   · · Q.· · Correct.
25·   · · Q.· · And do you have a sense of what the             25·   · · A.· · Lafayette County Sheriff's Department.
                                                      Page 72                                                         Page 73
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   · · Q.· · And does the Sheriff's Department have          ·2·   · · Q.· · That's one aspect, yes.
·3·   discretion how it enforces the policy?                    ·3·   · · A.· · In that aspect, yes, he does have
·4·   · · A.· · As in who -- try to get a little more           ·4·   discretion.
·5·   specific.· Whether he interprets it different             ·5·   · · Q.· · And beyond arresting, he has the discretion
·6·   or whether -- could you be a little more specific?        ·6·   to let a gathering continue versus ordering a
·7·   · · Q.· · Does the Sheriff have the authority to          ·7·   gathering to disburse; would that also be correct?
·8·   decide to enforce or not to enforce the policy in         ·8·   · · A.· · No.· I would say the Sheriff would abide by
·9·   different instances?                                      ·9·   the policy regardless of who is there.· He has the
10·   · · A.· · A simple answer, yes.                           10·   discretion on how to enforce the policy on the
11·   · · Q.· · Are you aware of instances where the Sheriff    11·   outcome, more or less.
12·   has determined not to enforce the policy?                 12·   · · Q.· · And explain what you mean by "the outcome."
13·   · · A.· · I am not aware.                                 13·   · · A.· · That would be what the situation would turn
14·   · · Q.· · And are you aware of any factors or criteria    14·   to, whether he arrests somebody or doesn't arrest them
15·   the Sheriff would consider in determining whether or      15·   and they just move along.
16·   not to enforce the policy or is it just his               16·   · · Q.· · If you would, turn back to tab 10, which is
17·   case-by-case judgment?                                    17·   something we've previously looked at.· (Ex.3)
18·   · · A.· · Okay.· Let's hold up just a second because I    18·   · · A.· · Okay.
19·   think I'm getting a little confused about what you        19·   · · Q.· · So this is the June 15th, 2020 revision to
20·   have asked.· Because when I interpret what you're         20·   the Facility Use Policy; correct?
21·   saying, I'm thinking, okay, does the Sheriff have --      21·   · · A.· · Yes, sir.
22·   let's just say -- I'm giving a situation -- he has a      22·   · · Q.· · And I believe earlier you testified that one
23·   crowd there.· Does he have the discretion to say I'm      23·   reason for the five-person -- the rule that five or
24·   going to arrest these people for breaking the policy      24·   more people require a permit was to minimize impacts
25·   or not?· Is that what you are asking?                     25·   on courthouse business; is that fair?· I'm sure I

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 21 of 33 PageID #: 711

                                                      Page 74                                                         Page 75
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   didn't characterize it necessarily perfectly.             ·2·   and there is a public sidewalk that interjects with
·3·   · · A.· · Yes, sir.· Not to impede pedestrian traffic     ·3·   that that people use outside the courthouse grounds.
·4·   or impede courthouse business.                            ·4·   · · Q.· · So let's look back at tab 42, which is the
·5·   · · Q.· · So would that rationale apply over the          ·5·   series of pictures of the courthouse grounds.· (Ex.2)
·6·   weekend?                                                  ·6·   · · A.· · Yes, sir.
·7·   · · A.· · Yes.                                            ·7·   · · Q.· · So looking at the first one, can you
·8·   · · Q.· · Even though the courthouse is closed?           ·8·   identify the sidewalk you're referring to in this
·9·   · · A.· · Yes.· There's still pedestrian traffic on       ·9·   first picture?· You may not be able to see it, but let
10·   the sidewalks.                                            10·   me know if you can.
11·   · · Q.· · On the sidewalks on the County Courthouse       11·   · · A.· · Yes, sir.· There should be a sidewalk on the
12·   grounds?                                                  12·   corner there where the blue sign is coming around the
13·   · · A.· · Surrounding the County Courthouse grounds.      13·   outside of the fence.
14·   · · Q.· · But there is no -- but during the weekends      14·   · · Q.· · So if you look at the second page, is this
15·   there's no courthouse business to be impeded; correct?    15·   the sidewalk you're referring to?· (Indicating.)
16·   · · A.· · On a normal basis, I would say no.              16·   · · A.· · Yes, it looks to be so.
17·   · · Q.· · And a gathering within the -- a gathering on    17·   · · Q.· · Does this particular sidewalk just sort of
18·   the County Courthouse grounds wouldn't impede             18·   go around the courthouse area?· Or does it lead
19·   pedestrian traffic; is that fair?                         19·   anywhere else?
20·   · · A.· · It depends on where they're gathering.          20·   · · A.· · I think it goes -- it goes around the
21·   · · Q.· · Could you explain that in any more detail,      21·   courthouse area and leads to crosswalks all around the
22·   like which areas would lead to different outcomes in      22·   courthouse that go to other businesses inside the
23·   that regard?                                              23·   City.
24·   · · A.· · Yes.· The actual statue sits outside what       24·   · · Q.· · And so your testimony is that the reason for
25·   you would call the fencing of the courthouse grounds,     25·   requiring a permit for a gathering of five or more
                                                      Page 76                                                         Page 77
·1·   · · · · · · · · · ·Larry Gillespie                        ·1·   · · · · · · · · · ·Larry Gillespie
·2·   people on the weekend when there's no courthouse          ·2·   · · Q.· · Could you explain that?
·3·   business going on is to ensure that access to this        ·3·   · · A.· · It would not be considered an organized
·4·   sidewalk isn't impeded?                                   ·4·   demonstration.
·5·   · · A.· · Yes.                                            ·5·   · · Q.· · So the five-person rule is, in practice,
·6·   · · Q.· · And the policy isn't limited to just the        ·6·   enforced with respect to organized demonstrations, not
·7·   area around the Confederate statue; it also includes,     ·7·   other gatherings?
·8·   say, if you turn to the third page, a gathering of        ·8·   · · A.· · Define "gatherings."
·9·   people, five people, sitting on the benches that are      ·9·   · · Q.· · Like the social gathering of five people
10·   pictured?                                                 10·   sitting on the benches that I used as an example just
11·   · · A.· · Yes.· That would be part of the courthouse      11·   then.
12·   grounds.                                                  12·   · · A.· · Okay.· Ask me the question again so I make
13·   · · Q.· · And so you need to apply for a permit to sit    13·   sure I remember exactly what you asked.
14·   on those -- to have five people sit on those benches      14·   · · Q.· · So in practice, the five-person rule applies
15·   during the weekend in order to make sure that the         15·   to -- or is it enforced with respect to organized
16·   sidewalk around the courthouse is clear?                  16·   demonstrations and not to, say, like the five-person
17·   · · · · · MR. O'DONNELL:· Object to the form.· Go         17·   social gathering that I gave in this example?
18·   ahead.                                                    18·   · · A.· · In my opinion, it would be enforced on
19·   · · A.· · It's my understanding for an organized          19·   organized demonstrations.
20·   protest, you would.                                       20·   · · Q.· · And how do you determine whether something
21·   · · Q.· · But not for just a social gathering of five     21·   is an organized demonstration or not?
22·   people?                                                   22·   · · A.· · I'm not sure how to answer that question. I
23·   · · · · · MR. O'DONNELL:· Object to the form of that.     23·   don't know.
24·   · · A.· · As to my knowledge, I would say that is not     24·   · · Q.· · So who would make that determination?· Would
25·   how it's applied.                                         25·   it be the Sheriff?

                                  TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                YVer1f
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 22 of 33 PageID #: 712

                                                            Page 78                                                                                             Page 79
·1·   · · · · · · · · · ·Larry Gillespie                              ·1· · · · · · · · · · ·Larry Gillespie
·2·   · · A.· · Yes.                                                  ·2· · · · · · MR. RETHY:· Thanks.
·3·   · · · · · MR. RETHY:· Let's take a 10-minute break. I           ·3· · · · · · MR. O'DONNELL:· Thank y'all.· Have a good
·4·   may be close to done here.                                      ·4· holiday.
·5·   · · · · · MR. O'DONNELL:· All right.· 10 minutes.               ·5· · · · · · (A DISCUSSION WAS HELD OFF THE RECORD.)
·6·   · · · · · THE VIDEOGRAPHER:· We're going off record.            ·6· · · · · · (THE DEPOSITION OF LARRY GILLESPIE
·7·   The time is 11:16.                                              ·7· · · · · · ·WAS CONCLUDED AT 11:31 A.M.)
·8·   · · · · · (A RECESS WAS TAKEN.)                                 ·8
·9·   · · · · · THE VIDEOGRAPHER:· Back on record at 11:30.           ·9
10·   · · · · · MR. RETHY:· So with all that, I have no               · · · · · · · · · · · · · · ·___________________________
11·   further questions.· Thank you for your time this                10· · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · ·11:31:47
12·   morning.                                                        · · · · · · · · · · · · · · ·LARRY GILLESPIE
                                                                      11
13·   · · · · · THE WITNESS:· I appreciate it.· Thank you.
                                                                      12· Subscribed and sworn to before me
14·   · · · · · MR. O'DONNELL:· And I have no questions
                                                                      13· this ________ day of _______________ 2020.
15·   either, Isaac.
                                                                      14
16·   · · · · · MR. RETHY:· Okay.· Great.· Have a happy
                                                                      · · ---------------------------------------
17·   holidays, everyone.
                                                                      16
18·   · · · · · THE VIDEOGRAPHER:· So we are going off the            17
19·   record.· The time is 11:31.                                     18
20·   · · · · · COURT REPORTER:· David, would you like a              19
21·   copy of this deposition?                                        20
22·   · · · · · MR. O'DONNELL:· I would, yes.                         21
23·   · · · · · COURT REPORTER:· Thank you.· Read and sign?           22
24·   · · · · · MR. O'DONNELL:· We'll read and sign, yes.             23
25·   · · · · · COURT REPORTER:· Thank you.                           24
                                                            Page 80                                                                                             Page 81
·1·   · · · · · · · · · ·Larry Gillespie                              ·1·   · · · · · · · · · ·Larry Gillespie
                                                                      · ·   · · · · · · · · C E R T I F I C A T E
·2·   · · · · · · · · CERTIFICATE OF CHANGE                           ·2
                                                                      ·3
·3·   RASH v. LAFAYETTE COUNTY, MS· 3:20-cv-224-NBB-RP                · ·   · · · · ·I do hereby certify that the foregoing
·4·   · · · · · I, LARRY GILLESPIE, the witness, have read            ·4
                                                                      · ·   proceedings were taken down by me and transcribed
·5·   the testimony contained herein and hereby request the           ·5
·6·   following changes be made:                                      · ·   using computer-aided transcription and that the
                                                                      ·6
·7·   PAGE· ·LINE· · · · · · · · · · ·CHANGE· · · · · · · TO          · ·   foregoing is a true and correct transcript of said
                                                                      ·7
·8·   ______________________________________________________          · ·   proceedings.
·9·   ______________________________________________________          ·8
                                                                      ·9
10·   ______________________________________________________          · ·   · · · · ·I further certify that I am neither of
                                                                      10
11·   ______________________________________________________          · ·   counsel nor of kin to any of the parties, nor am I in
12·   ______________________________________________________          11
                                                                      · ·   anywise interested in the result of said cause.
13·   ______________________________________________________          12
14·   ______________________________________________________          13
                                                                      · ·   · · · · ·I further certify that I have earned the
15·   ______________________________________________________          14
                                                                      · ·   certifications awarded by the National Court Reporters
16·   ______________________________________________________          15
17·   ______________________________________________________          · ·   Association of RPR,RMR,RDR,CRR,CRC,RSA and am duly
                                                                      16
18·   ______________________________________________________          · ·   licensed by the Alabama, Illinois, Louisiana, and
                                                                      17
19·   ______________________________________________________          · ·   Mississippi Boards of Court Reporting as a Certified
20·   Subscribed and sworn to before me this _______ day of           18
                                                                      · ·   Court Reporter.
· ·   _______________ 20___.                                          19
21                                                                    20
                                                                      · ·   ·   ·   ·   ·   _____________________________________________
· ·   My Commission   Expires:                                        21·   ·   ·   ·   ·   DEBRA AMOS ISBELL, CCR,RDR,CRR
                                                                      · ·   ·   ·   ·   ·   ALABAMA - ACCR #21 (expires 9/30/21)
22·   · · · · · · ·   · · · · ·   ·   ·__________________________     22·   ·   ·   ·   ·   ILLINOIS - CSR #084.004798 (expires 5/31/21)
23·   · · · · · · ·   · · · · ·   ·   · · LARRY GILLESPIE             · ·   ·   ·   ·   ·   LOUISIANA - CCR #2014003 (expires 12/31/21)
                                                                      23·   ·   ·   ·   ·   MISSISSIPPI - CSR #1809 (expires 4/10/21)
24·   · · · · · · ·   · · · · ·   ·   · · ________________________    · ·   ·   ·   ·   ·   NCRA (expires 12/31/2021)
                                                                      24
25·   · · · · · · ·   · · · · ·   ·   · · · ·NOTARY PUBLIC            25


                                        TSG Reporting - Worldwide· · 877-702-9580
              Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 23 of 33 PageID #: 713

                                                            Page 82                                                             Page 83
·1· · · · · · · · · · ·Larry Gillespie                                ·1·   · · · · · · · · · ·Larry Gillespie
                                                                      · ·   Exhibit 6· ·Tab 15, text message, 6/17· · · · · · ·27
·2· · · · · · · · · · · · I N D E X                                   ·2
                                                                      · ·   · · · · · · ·- DOC001007
·3· DEPOSITION OF LARRY GILLESPIE, 12/23/2020                         ·3
                                                                      · ·   Exhibit 7· ·Tab 4, Facility Use Application and· · 29
·4                                                                    ·4
                                                                      · ·   · · · · · · ·Permit by Jessie Honeycutt, 6/3/2019
·5· · · · · · · · · · EXAMINATION INDEX
                                                                      ·5
·6· · · ·BY MR. RETHY . . . . . . . . . . . . . . . . .       6       · ·   Exhibit 8· ·Tab 5, email from Wayne Andrews,· · · ·30
                                                                      ·6
·7                                                                    · ·   · · · · · · ·11/17/2019, forwarded by Lisa Carwyle
                                                                      ·7
·8                                                                    · ·   · · · · · · ·- DOC000040
                                                                      ·8
·9                                                                    · ·   Exhibit 9· ·Tab 9, email from Janice Antonow,· · · 32
                                                                      ·9
10· · · · · · · · · · · EXHIBIT INDEX                                 · ·   · · · · · · ·6/11/2020 - DOC000709-710
                                                                      10
11· EXHIBIT                                                           · ·   Exhibit 10· Tab 13, emails between Buster Clark· · 34
                                                                      11
12· Exhibit 1· ·Tab 3, Facility Use Policy, 3/4/2019· · 9             · ·   · · · · · · ·and Larry Gillespie, 6/16/2020
13· · · · · · · ·- DOC000006-010                                      12
                                                                      · ·   · · · · · · ·- DOC000750
14· Exhibit 2· ·Tab 42, composite exhibit of· · · · · ·10             13
                                                                      · ·   Exhibit 11· Tab 16, email from Jack Williams,· · · 40
15· · · · · · · ·photographs B-1 - B-23                               14
                                                                      · ·   · · · · · · ·6/18/2020, forwarded by Lisa Carwyle,
16· Exhibit 3· ·Tab 10, Order:· Amend Facility Use· · ·11             15
                                                                      · ·   · · · · · · ·with attachments - DOC000261-266
17· · · · · · · ·Policy Regarding Use of Courthouse                   16
                                                                      · ·   Exhibit 12· Tab 20, Facility Use Application and· ·46
18· · · · · · · ·Grounds, 6/15/2020 - DOC000052                       17
                                                                      · ·   · · · · · · ·Permit by George O. Johnson,
19· Exhibit 4· ·Tabs 11 and 12a - Email from Lisa· · · 19             18
                                                                      · ·   · · · · · · ·6/22/2020, with attached letter from
20· · · · · · · ·Carwyle, 6/15/2020, and Facebook post                19
21· · · · · · · ·- Press Release on Revision of Current               · ·   · · · · · · ·Lisa Carwyle, 6/24/2020
                                                                      20
22· · · · · · · ·Facility Use Policy - DOC001354                      · ·   · · · · · · ·- D0C000025-026
                                                                      21
23· Exhibit 5· ·Tab 12, Disclaimer with email from· · ·23             · ·   Exhibit 13· Tab 28, emails between Steve Hale and· 47
                                                                      22
24· · · · · · · ·April Hughes, 6/15/2020                              · ·   · · · · · · ·Larry Gillespie, 7/6/2020 - DOC000919
                                                                      23
25· · · · · · · ·- DOC001111-1112                                     24
                                                                      25
                                                            Page 84                                                              Page 85
·1·   · · · · · · · · · ·Larry Gillespie                              ·1· · · · · · · · · · ·Larry Gillespie
· ·   Exhibit 14· Tab 31,· emails between Joey East and· 51
·2                                                                    · · Exhibit 19· Tab 40,· Facebook Posting, "A Rebel· · 70
· ·   · · · · · · ·Lisa Carwyle, 7/15/2020, with
·3                                                                    ·2
· ·   · · · · · · ·attached Facility Use Application and
·4                                                                    · · · · · · · · ·Night to Remember"
· ·   · · · · · · ·Permit by Stephanie M. Self
·5                                                                    ·3
· ·   · · · · · · ·- DOC000323, 327, 319                              ·4
·6
· ·   Exhibit 15· Tab 32,· Order:· Approve Revision of· ·53           ·5
·7
· ·   · · · · · · ·Facilities Use Policy to Include a                 ·6
·8
· ·   · · · · · · ·Requirement of Application to be Made              ·7
·9
· ·   · · · · · · ·14 Days Prior to Date of Proposed Use              ·8
10
· ·   · · · · · · ·and Requiring Closure of Courthouse                ·9
11
· ·   · · · · · · ·Grounds 30 Minutes Before Dusk,                    10
12
· ·   · · · · · · ·7/20/2020 - DOC000001                              11
13                                                                    12
· ·   Exhibit 16· Tab 30,· Facility Use Application and· 59
14                                                                    13
· ·   · · · · · · ·Permit by J.F. Rash, 7/14/2020
15                                                                    14
· ·   · · · · · · ·- DOC000030
16                                                                    15
· ·   Exhibit 17· Tabs 34 and 34a,· email from Joey· · · 60
17                                                                    16
· ·   · · · · · · ·East, 9/3/2020, with responses by
18                                                                    17
· ·   · · · · · · ·Brent Larson and David Rikard
19                                                                    18
· ·   · · · · · · ·- DOC000046-047, and letters from
20
                                                                      19
· ·   · · · · · · ·Sheriff Joey East with attachments                 20
21
· ·   · · · · · · ·- DOC000366-370                                    21
22
· ·   Exhibit 18· Tab 26,· emails between Ana Lauren· · ·69           22
23
· ·   · · · · · · ·Martinez and Larry Gillespie, 7/2/2020             23
24
· ·   · · · · · · ·- DOC000944                                        24
25


                                     TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 24 of 33 PageID #: 714

                                                                                    Index: #084.004798..Andrews
                        14 51:2 53:19 54:15     323 51:9                                      activities 48:20
            #                                                                       7
                        15 27:9,13 53:16        327 51:6                                      activity 22:20,21,22
                                                                                               26:15 55:13 59:2
#084.004798 81:22       15th 21:25 22:7,9,13    34 60:16,18             7 29:20                63:9
                         73:19
#1809 81:23                                     34A 60:18               7/11/2019 30:19       actual 55:24 74:24
                        16 40:9,12 59:12
#2014003 81:22                                  364 63:19               7/14/2020 59:14       add 19:10
                        17 60:18
#21 81:21                                       3:20-cv-224-nbb-rp      7/15/2020 51:3        added 9:12
                        17th 41:25               6:2 80:3
                                                                        7/2/2020 69:8         adding 9:10 10:14
            0           18 69:6
                                                            4           7/20/2020 53:21       address 6:24 20:6,9
                        19 70:5
                                                                        7/6/2020 47:6          42:22 60:2
001 54:5
                        19th 42:5 43:25         4 11:9 17:13 19:13,18
001354 17:23                                                                                  administrator 28:2
                                                 29:17,20 40:20                                42:17
                                                                                    8
                                    2           4/10/21 81:23
            1                                                                                 admissible 5:13
                                                40 70:3,5               8 30:18
                        2 7:8 10:14,16 35:25                                                  advance 16:25
1 5:22 9:9,14                                   42 10:12,16 75:4                              African-american
                        20 37:15 45:25 46:4                                         9
10 11:17,20 15:8         80:20                  45 7:25 8:2                                    30:12
 24:10,16 34:15 39:24                                                                         afternoon 57:9
                        2019 21:18 31:8         46 60:24                9 32:2,4
 40:2 73:16 78:5
                        2020 6:4 7:10,13        47 8:6                  9/3/2020 60:19        agree 26:7,13 34:2,6
10-minute 78:3
                         24:15 38:20 73:19                                                    agreeing 26:11
                                                4:15 57:3,8             9/30/21 81:21
100 14:17 21:16,22       79:13
 30:14 37:21 49:11                              4:30 57:3,8             944 69:11             agreement 66:9
 56:24                  210 7:2
                                                4:45 56:23              9:04 6:3              agreements 65:9
10:07 40:8              23rd 6:3
                                                                        9:56 40:6             agrees 5:17,18
10th 31:7               26 69:4,6
                                                            5                                 ahead 24:7 26:20,21
11 17:21 19:5,10,13,    261 40:18                                                   A          48:9 50:6 52:9 58:13
 15,17,18 40:10,12      264 40:20               5 19:13 23:5,7 30:16,                          66:6 76:18
                                                 18 56:23 58:8
1111 18:10              265 42:19                                       A.M. 79:7             Alabama 81:16,21
                                                5/31/21 81:22           Abbeville 7:3
1112 18:12              28 47:4,5                                                             Aldermen 32:23,25
                                                516-A 7:2               abide 73:8             33:14
11:16 78:7
                                    3                                   Absolutely 39:24      allocating 49:17
11:30 78:9                                                  6
                                                                        access 55:20,25       allowed 28:14
11:31 78:19 79:7        3 9:7,14 11:4,19,20
                                                6 23:5 27:10,13 30:15    58:19 76:3           Amend 11:20 12:3
11:31:47 79:10          3/4/2019 9:15
                                                6/11/2020 32:5          accessing 56:5        amendment 8:17
12 17:11 18:9,23        30 5:14 15:23 16:5                                                     15:6 21:25 22:6
 19:13,14 22:25 23:2,                           6/15/2020 11:22         ACCR 81:21
                         42:11 53:21 54:17
 7 46:3,4                57:2,18,25 59:10,12,    19:19 23:8             acquaintance 41:12    AMOS 81:21
12-A 18:18 19:15,17      17                     6/16/2020 34:16                               amount 48:16 50:7
                                                                        acquaintances
                                                                                               51:25 52:21 55:9
12/31/2021 81:23        30-day 16:16,19         6/17 27:13               62:7,8
                         42:15                                                                Ana 69:7,15
12/31/21 81:22                                  6/18/2020 40:13         acquainted 8:21
                        31 50:24 51:2                                    64:11                and/or 16:14
12A 19:18                                       6/22/2020 46:6
                        319 51:6                                        action 39:12          Andrews 30:18,22,
13 34:13,15 47:4,5                              6/24/2020 46:7                                 24,25 31:3
                        32 53:11,14,16,25                               actions 25:7
1354 17:22                                      6/3/2019 29:21



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 25 of 33 PageID #: 715

                                                                                       Index: Anthony..concerned
Anthony 30:4,7          ATTACHED 46:6          Bates 17:19,22 69:11    buildings 31:15,23      chat 9:10,11 10:15
                         51:4                                                                   17:14 19:11 23:4
Antonow 32:5,18                                bathroom 39:23          Busby 35:25
 33:5                   ATTACHMENTS                                                            chosen 58:2
                                               begins 12:7             business 12:20
                         40:14 60:22
anywise 81:11                                                           14:7,11 15:21 24:4,5   circumstances
                                               behalf 6:11
                        attorney 15:16 28:3                             31:4 50:18 55:6         14:4,5,6 24:23,25
Apologies 9:13
                                               bell 9:6                 57:11 58:6,7,19         27:23
                        attracts 48:20
apologize 17:16                                                         65:10 73:25 74:4,15
                                               benches 13:10,14,19                             cited 14:23
                        August 31:7                                     76:3
apparently 23:17                                14:20,25 76:9,14
                                                                                               citing 24:12
 42:17                  author 23:16 25:16      77:10                  businesses 75:22
                                                                                               citizens 33:19 48:11,
appears 9:19 27:11      author's 26:7          binder 7:22,25 9:7      Buster 34:15 35:3
                                                                                                18
 51:15 71:12                                    19:5
                        authority 72:7
                                                                                               City 8:7 28:13,24
applicant 29:23                                bit 26:10 36:6                      C
                        awarded 81:14                                                           32:22 33:14 34:9
 46:13
                                               black 44:3 45:3                                  64:14 65:7,10,13,18
                        aware 22:4 57:11,14,                           calculated 48:23
application 15:23                                                                               66:11,17 75:23
                         19 65:5,17 68:13,17   Bless 44:19
 29:18,20 40:22 41:25                                                  call 74:25
                         72:11,13,14                                                           City-owned 59:7
 42:10 43:8 46:5,10                            block 26:6
 51:4 53:18 54:15                                                      calls 61:22 62:2,6,11   Civil 5:15
                                               blockades 55:25
 59:13,20 60:6,8                    B                                  camera 52:25            clarify 36:14 49:22
applied 8:25 13:15,                            blocked 62:20                                    56:19
                                                                       caption 70:16
 20 42:2 76:25          B-1 10:17,22           BLOWING 67:5
                                                                       car 30:15               Clark 34:16 35:3,5,6,
applies 77:14           B-23 10:17             blue 18:22,25 19:8                               7
                                                63:12,14 75:12         Carwyle 16:23 17:2,
apply 74:5 76:13        B-3 11:4                                                               clear 44:22,24 76:16
                                                                        7 19:19 20:5 30:19
approve 52:2,22         back 13:4,7 15:5,20    board 7:4 15:16          31:6 40:14 42:21       close 67:7 78:4
                         24:11 29:6 40:4,8      16:13,18,20,21 23:13    46:7 51:3,13 52:14
 53:16
                         45:5 53:23 73:16       24:4 25:21 27:21                               closed 11:13 55:6
April 23:8,17                                   32:8,23,25 33:13       Carwyle's 51:16          67:8 74:8
                         75:4 78:9
                                                35:23 38:6,14 45:8,    case 5:15 6:2 8:15,
area 31:16,24 34:7      BACKGROUND                                                             closes 58:10
                                                10 51:17 52:11,18       16,19,22 42:15 50:4
 41:5 54:17 64:2         44:17                  60:9 61:4                                      closing 55:6
 75:18,21 76:7                                                         case-by-case 72:17
                        backing 43:6           Boards 81:17                                    closure 53:20 54:16
areas 50:9,18 74:22                                                    CCR 81:22
                        backwards 18:13                                                         55:17,19
                                               born 37:13
arrest 72:24 73:14                                                     CCR,RDR,CRR
                        Baker 28:10                                                            coincide 44:10,12
                                               bottom 40:17 42:7        81:21
arrested 14:24                                                                                  45:3
                        ball 39:14              51:8 54:5 59:17
arresting 73:5                                  61:18                  center 58:20            coinciding 45:19
                        barricade 26:5
arrests 73:14                                  bound 50:15             CERTIFICATE 80:2        comment 67:15
                        barricaded 26:14
art 31:15,23                                   break 39:23 78:3        certifications 81:14    commenting 67:18
                         27:2,4
Arts 30:25 31:2                                breaking 72:24          certified 5:3 81:17     Commission 80:21
                        barricades 25:25
asks 31:6                26:2,3                BRENT 60:20             certify 81:3,9,13       Completely 49:5
aspect 73:2,3           barricading 25:8,18,   bring 39:2              chain 27:20 34:22,24    composite 10:16
                         22                                             61:15 69:14             40:16
association 5:4                                broader 38:7
 81:15                  Bartlett 6:8                                   change 51:18 54:15,     computer-aided
                                               broadly 36:20            24,25 55:12 80:2,7
                        based 14:25                                                             81:5
assuming 22:9
                                               brother 41:9,13         changed 16:3
 58:12 68:21            basically 14:13                                                        con 33:22
                                               brought 71:8            changing 52:20
assumptions 42:18       basis 58:8 74:16                                                       concerned 12:16
 57:4                                          budget 68:21            characterize 74:2



                                  TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 26 of 33 PageID #: 716

                                                                                   Index: concerns..DOC000366-370
concerns 43:7 55:4        16 36:11 37:22,23,25     11,13,15,18,25 75:3,   demonstrating 47:3       15,16
 61:24 62:12,16,17        40:10,11,18,19,23,24     5,18,21,22 76:2,11,
                                                                          demonstration           disagreements
                          42:6,12,13,23,24         16
CONCLUDED 79:7                                                             41:17 77:4,21           65:6,9,12,18 66:10
                          43:9 46:11,12,14,15
                                                  courtroom 5:13
concrete 66:21            47:3,10,11 48:3,4,21,                           demonstrations          disappointed 25:6
                          22 51:14 54:5,6,12,     cover 19:6 68:22         46:22 77:6,16,19
conduct 14:10             13,18,19,21,22 55:25
                                                                                                  disburse 73:7
                          56:12,14,15,21 57:4,
                                                  covered 10:5            denial 8:20
conducting 14:7                                                                                   DISCLAIMER 23:7
                          5,18 58:12,21,22        covers 10:10            denied 58:19 60:4,13
Confederate 22:18         59:17,18 60:25 61:2                                                     discretion 72:3,23
 25:13 26:9 34:3 36:4,    63:13,20 64:15,24       COVID-19 5:5            Department 16:9          73:4,5,10
 10 41:15 46:24 54:17     67:24,25 69:12,13,                               28:19 29:5,11 55:8
                                                  crime 28:25 29:7,16                             discuss 17:10 51:17,
 55:14 65:19,20 66:12     15,16 70:10 71:5,6,                              59:8,9 62:21,22 68:5
                                                                                                   24 52:13 60:5
 76:7                     11,13,19,24 73:7,20     criteria 72:14           71:25 72:2
                          74:15 81:6                                                              discussed 38:16
confused 72:19                                    crosswalks 75:21        departments 16:8
                                                                                                   43:8 60:8,11 61:15
confusing 23:19          correctly 36:23          crowd 72:23             depending 56:13
                          52:14 61:16                                                             discussing 15:6
consensus 37:5                                    CSR 81:22,23            depends 57:10            22:7 33:2 45:7 52:17,
                         cost 68:6                                         74:20                   20,23 53:5 60:7
considered 38:15                                  current 19:20 23:13
 77:3                    costs 48:24 68:22         71:15,18,21            depicted 71:14          discussion 12:15
                         Council 31:2                                                              15:15 33:4,6 38:17,
considers 17:7                                                            depicting 70:13 71:2
                                                                                                   23,25 51:13 52:7,10,
                         counsel 6:5 81:10                  D
consist 26:3                                                              deposed 7:16             11 55:5 79:5

constituents 36:18,      County 5:24 6:12         D0c001354 19:21         deposition 5:8,22       discussions 45:9
 25 37:2 62:7,8           7:2,5 8:5,13 11:3                                78:21 79:6
                          12:19,22 14:7,11,12,    dark 71:11,12                                   disregard 19:14
consult 25:21             14 15:16,21 28:2,5,                             depositions 18:19
                                                  date 15:24 22:10,14                             distancing 5:6
consulting 25:23          18,19,25 29:5,10                                deputies 55:9
                                                   38:18 41:24 42:2,4                             distinction 37:8,11,
                          34:9 35:22 37:4,9,14
contained 80:5                                     43:24 44:2 53:19       describing 49:21         12
                          38:8,10,13 39:4,16
                                                   62:14 69:24
context 48:5              41:4 42:16 47:21,25                             destruction 64:4        district 5:25 7:7,8
                          48:11,14,16,21 49:7,    David 6:11 53:23,25                              35:25
continue 33:23            14,17,20,23 50:3,7,      60:20 78:20            detail 74:21
 47:19 73:6               17,18,19,20 55:7                                                        Division 6:2
                                                  day 24:10,16 57:22      determination
continued 34:8            57:11 59:8,9 62:21                               17:10 77:24            DOC000001 53:22
                                                   79:13 80:20
                          65:7,10,13,19 66:11,
contradictory 44:15       17,22 68:4 70:14        days 15:23 16:6         determine 16:15         DOC000006-010
                          71:25 74:11,13,18        42:12 51:20 53:19       77:20                   9:15
control 62:22
                          80:3                     54:15                  determined 39:7         DOC000025-026
conversation 45:14,                                                                                46:8
                         court 5:25 6:13,15       Debbie 5:9               72:12
 17,18
                          7:16,19 19:12 22:10                             determining 17:7        DOC000030 59:14
copy 78:21                                        DEBRA 81:21
                          23:6 39:14 40:11                                 72:15
                          78:20,23,25 81:14,      December 6:3                                    DOC000040 30:20
corner 75:12
                          17,18                                           differences 65:6,18
                                                  decide 47:21 48:12                              DOC000046-047
correct 7:5,6,23,24
                         courthouse 8:13           72:8                   diligence 53:6           60:21
 8:2 9:18 10:20 11:8,
 12,16 12:4,5,8,9,23,     11:3,7,11,13,21 12:4,                           directed 69:2           DOC000052 11:22
                          16,17,20,22 13:11
                                                  decided 27:7
 24 13:3,12,23 15:14,
                          14:12,14 22:3,17,20     decision 15:11,13,15    directly 34:18 44:9     DOC000261-266
 25 16:2,3 18:11,14
                          28:6 29:2 31:6,13        42:16 47:17             65:21,24                40:14
 19:25 20:7 21:2,3,15,
                          34:4 46:21 53:20                                                        DOC000323 51:5
 16,17,20 22:8,9,11,                              dedicated 68:6          director 30:25
 14,23 23:15 28:17        54:16 55:11,18,19,22
                          56:5 57:8,21 58:5,7,    Defendant 5:18          disagree 39:5           DOC000366-370
 29:19 30:4 32:10
                          10,18,20 61:25 62:13                                                     60:22
 34:19,20,23 35:8,15,                             define 49:19 77:8       disagreement 66:2,
                          70:14 73:25 74:4,8,



                                TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 27 of 33 PageID #: 717

                                                                                   Index: DOC000709-710..grounds
DOC000709-710            emails 20:8 24:3,18       16 11:19,20 13:4,8     fence 75:13            gathering 71:14
 32:5                     34:15 47:5 51:2 69:6     17:13 19:13,15,16,                             73:6,7 74:17,20
                                                                          fencing 74:25
                                                   18,23 23:7 27:10,13                            75:25 76:8,21 77:9,
DOC000750 34:17          enacted 54:24,25
                                                   29:20 30:18 32:4       festival 9:4,6          17
DOC000919 47:7           end 58:8                  34:15 40:10,12 46:3,
                                                                          festivities 44:10      gatherings 20:23
                                                   4 47:4,5 51:2 53:16
DOC000944 69:8           ending 63:19              59:12 60:18 69:6
                                                                                                  21:6,12 77:7,8
                                                                          files 17:14
DOC001007 27:14          ends 59:17 60:24          70:5                                          gave 77:17
                                                                          fine 10:10 19:17
                          69:11
DOC001111-1112                                    expect 51:12                                   general 9:24 10:2
                                                                          finish 26:18,21
 23:9                    enforce 72:8,12,16       expires 80:21 81:21,
                                                                                                  24:2,13,17 25:20
                          73:10                                           finished 26:22          30:10,11
document 9:17,21,                                  22,23
 22,25 11:24 12:2        enforced 57:15                                   finite 48:16 50:7      generally 24:19,20,
                                                  explain 44:11 47:17
 15:5 17:21 18:2,3,15     58:14 77:6,15,18                                 68:21                  21,22 26:6
                                                   48:5,15 52:15 59:23
 40:16 43:2 51:8 54:4,
                         enforcement 16:10         62:16 63:8 73:12       fire 50:23             George 22:23 46:5,
 7,8,10 59:16 60:24
                          29:14 34:12 48:22        74:21 77:2                                     13 63:25
 61:12 63:11,18,22,23                                                     firefighter 64:17
                          68:15,24
 67:4,10,12,16 69:11                              explains 35:20                                 Gillespie 5:1,22 6:1,
                         enforces 71:21,23                                five-person 73:23       15,17,22 7:1,2 8:1
documents 7:22,23                                 Explanation 30:3         77:5,14,16
                          72:3                                                                    9:1 10:1 11:1 12:1,8
donations 49:15                                                           flags 25:13 26:9        13:1 14:1 15:1 16:1
                         ensure 76:3                          F                                   17:1 18:1 19:1 20:1
downtown 31:16,23                                                         Floyd 22:23 63:25
                         entail 38:2                                                              21:1 22:1 23:1 24:1
dropped 9:11                                      Facebook 19:19          folder 9:12,13          25:1 26:1 27:1 28:1
                         entire 8:6                                                               29:1 30:1 31:1 32:1
due 5:5 53:6                                       70:5,9
                         entitled 9:17                                    football 58:24 61:17    33:1 34:1,16 35:1
duly 81:15                                        facilities 10:3,5                               36:1 37:1 38:1 39:1
                         entry 11:11                                      foregoing 81:3,6
                                                   53:17 54:12                                    40:1 41:1 42:1 43:1
dusk 53:21 54:17                                                          Forever 70:16           44:1 45:1 46:1 47:1,6
                         evening 31:7             Facility 9:14,17
 56:9,11,16,20,21                                                                                 48:1 49:1 50:1 51:1
 57:2,17,18 58:2         event 8:25 31:14,19,      11:20 12:3 15:6        form 24:6 48:8 50:5
                                                   19:21 29:20 46:4        52:8 56:18 58:16       52:1 53:1 54:1 55:1
                          20 42:5 43:21,25                                                        56:1 57:1 58:1 59:1
                                                   51:4 59:12 73:20        66:5 69:25 71:16
                          44:5,6,7 45:11,19,21,                                                   60:1 61:1 62:1 63:1
          E                                                                76:17,23
                          22 61:14                fact 10:2                                       64:1 65:1 66:1 67:1
                         eventful 45:2                                    forward 39:8,12         68:1 69:1,7 70:1 71:1
earlier 48:19 55:21                               factors 17:6 72:14
                                                                          FORWARDED               72:1 73:1 74:1 75:1
 64:13 73:22             events 31:22 33:25       fair 11:6,9 21:24                               76:1 77:1 78:1 79:1,
                                                                           30:19 40:13
earned 81:13              44:10 58:25 61:23        36:20 46:24 58:23                              6,10 80:1,4,23 81:1
                         everybody's 39:6          59:3 61:6 70:9 73:25   foundation 71:17
East 51:3,13,23                                    74:19                                         gist 19:23
 60:19,22 64:23          evidence 66:22                                   frame 25:17,19
                                                  familiar 8:7,10,24                             give 43:16 67:2
email 18:10 19:6,18      evidentiary 5:19                                 friend 25:3 35:6
                                                   9:3,21,22 11:24                               giving 72:22
 20:2,5,6,11,12 23:2,                                                      47:13
                                                   16:24 20:16,17 27:16
 7,11,14,16,23,24,25     Ex.2 75:5                                                               goalpost 71:3,5,8
                                                   30:21 31:19,22 54:7,   Fringe 9:3
 24:19 25:5 30:18        Ex.3 15:7 73:17           10 59:19,21 60:2,3
 31:5 32:4,7,11,12,13,                                                    funding 50:3           good 5:2 6:22,23
                                                   68:13                                          40:2,3 42:17 79:3
 15 33:2,4,5,9,10,17     exact 20:18 71:10
                                                  family 25:3 35:6        funds 47:25 48:14,17
 34:18,22,24 35:9                                                                                gotcha 20:3
                         EXAMINATION 6:20                                  49:7,14,17 50:3,12,
 40:12,17 42:21,25                                 47:13
                                                                           14,17,19,20           governments 67:22
 43:4,7 47:8,14,20       exchange 47:8 61:4
                                                  favor 44:8 46:23 47:3
 51:7,11,12,16 60:18      69:17                                                                  granted 42:8,11
 61:3,15,18 62:23                                 Federal 5:14                         G
                         exclusive 28:22,23                                                      Great 8:3 18:8 78:16
 69:14,17
                                                  feel 17:16
                         Excuse 19:12 39:20                               games 58:24            ground 71:22
emailed 67:14
                                                  feelings 37:3 39:2
                         exhibit 9:9,14 10:14,                            gates 11:14 55:24      grounds 11:7,10,11,



                                  TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 28 of 33 PageID #: 718

                                                                                         Index: group..litigation
 13,22 12:4,22 13:11    Hughes 23:8,17,18,       inside 75:22            judgment 72:17            54:1,2 55:1 56:1 57:1
 14:13,14 20:25 22:3     20,21                                                                     58:1 59:1 60:1 61:1
                                                 instance 33:10 37:24    July 25:20
 29:2 34:4 46:22                                                                                   62:1 63:1 64:1 65:1
                        Hurvey 30:4,8,9
 53:20 54:16 55:5,11,                            instances 16:24         June 21:25 22:7,9,13      66:1 67:1 68:1 69:1,7
 18,19,22 56:5 57:8,                              72:9,11                 24:15 25:20 41:25        70:1 71:1 72:1 73:1
 22 58:10,20 61:25                  I                                     42:5 43:25 73:19         74:1 75:1 76:1 77:1
 62:13 74:12,13,18,25
                                                 intend 35:12 36:8                                 78:1 79:1,6,10 80:1,
 75:3,5 76:12
                                                                         Juneteenth 44:2,5,        4,23 81:1
                        IDENTIFICATION           intending 37:8
                                                                          10 45:2,20
group 13:18              9:16 10:18 11:23        interested 81:11                                 LARSON 60:20
                         19:22 23:10 27:14                               jurisdiction 28:19,
guess 26:11 32:19        29:22 30:20 32:6        interests 37:19          22 29:2,10 66:11        LAUREN 69:7
 44:9,13,15 56:23,24     34:17 40:15 46:9        interjects 75:2                                  law 16:9 29:14 34:12
 57:11                   47:7 51:6 53:22                                             K             48:22 49:25 50:15
                         59:15 60:23 69:9        interpret 72:20                                   68:15,24
          H              70:7
                                                 interprets 72:5         keeping 44:8 48:24       lawmakers 65:19
                        identify 6:5 66:4 75:8   intervene 29:3          killed 30:15             lawn 31:6,13
Hale 47:6,9,12,13,14
                        Ignore 9:11              introduce 19:4
hand 6:16                                                                killing 22:23 63:25      lead 74:22 75:18
                        Illinois 81:16,22        investigations
handle 16:10 65:7,12                                                     kin 81:10                leads 75:21
                        imagine 61:20             66:21
happen 29:16 33:14                                                       kind 38:7 44:14          learn 57:20
                        impacts 73:24            involve 52:3
happened 13:19                                                           knew 25:3                leave 57:16
                        impede 74:3,4,18         Isaac 6:7 17:19 18:21
happening 63:10                                   78:15                  knowledge 14:16,         left 48:10
                        impeded 12:18                                     17,22 15:4 30:10,11
happy 78:16              74:15 76:4              Isbell 5:9 81:21         46:20 56:7 64:3,7       legal 5:3
                                                 issue 36:10 37:2,3       76:24                   legally 69:2
Harvey 30:7,9           impeding 12:19
                         15:21                    41:16 51:20 66:14
hate 44:25                                                                                        lets 29:15
                                                 issues 66:8                         L
                        implement 49:18                                                           letter 46:6 63:21
head 22:15
                         50:20                                                                     64:9,18,19,20,23
                                                 item 21:22              labeled 5:21
heads 43:16                                                                                        66:24 67:23 68:3
                        implemented 50:12
held 7:9,11,14 44:5      55:12                                           Lack 71:16
                                                             J                                    letterhead 63:18
 79:5                                                                    Lafayette 5:23 6:12
                        importantly 16:9                                                          LETTERS 60:21
Highway 30:15                                    J.F. 59:13               7:5 8:4 11:3 28:18
                        include 31:11 38:9                                29:5,10 35:21 37:4,9,   letting 37:25 38:2
history 44:3 45:3        53:18                   Jack 6:9 40:12           14 38:10 39:4 41:4
                                                                          47:21,25 48:11,14,16    licensed 81:16
hold 10:13 72:18        includes 27:20 76:7      Janice 32:4,18
                                                                          49:20,23 55:7 59:8,9    life 8:6 59:5
holiday 79:4            including 28:20          January 7:10,12          62:21 68:4 70:14
                         42:22 54:16 61:5                                 71:25 80:3              lifetime 35:21 37:4,7,
holidays 78:17                                   Jeff 35:25                                        8,10,14,17,19 39:15,
                        incorrect 65:16                                  Larry 5:1,22 6:1,17       17
home 44:20                                       Jessie 29:21,23
                        increased 22:19,21,                               7:1,2 8:1 9:1 10:1
honest 29:9 62:9                                 job 29:16                11:1 12:1,7 13:1 14:1   light 56:24 58:4
                         22 55:13
                                                                          15:1 16:1 17:1 18:1     limited 76:6
Honeycutt 29:21,24      Indicating 75:15         JOEY 51:2 60:19,22
                                                                          19:1 20:1 21:1 22:1
horizon 56:12                                    John 5:23 6:8,10         23:1 24:1 25:1 26:1     Lindsey 23:20
                        individuals 38:12
                                                  8:22,25                 27:1 28:1 29:1 30:1     Lisa 16:23,25 17:6
HORN 67:5               inform 56:3 67:21                                 31:1 32:1 33:1 34:1,     19:19 20:5 30:19
hour 40:4                                        Johnson 46:6,14,16,      16 35:1 36:1 37:1
                        information 15:3          17,18,20,21,23,25                                31:5 40:13 42:21
                                                                          38:1 39:1 40:1 41:1      46:7 51:3,13
hours 55:7 58:6,8        64:24 65:16
                                                 joys 18:19               42:1 43:1 44:1 45:1
 68:7                                                                                             litigation 60:11
                        initiated 49:23                                   46:1 47:1,6 48:1 49:1
                                                 judging 47:2 69:24       50:1 51:1 52:1 53:1



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 29 of 33 PageID #: 719

                                                                                              Index: live..period
live 37:9               means 50:2,13 55:19     move 36:10 39:11       56:18 58:16 66:5         overwhelming
                         56:10                   49:25 50:16 65:25     67:6 71:16 76:17,23       62:20 63:9
lived 37:15
                                                 73:15                 78:5,14,22,24 79:3
                        meant 63:5                                                              owned 66:18
lives 41:5,6
                                                moved 65:23           Object 24:6 48:8
                        media 5:21 43:15,21,                                                    Oxford 6:2 8:8,10,13
living 67:9                                                            50:5 52:8 56:18
                         22 45:5 70:24          movement 35:8                                    9:3 32:22 56:22
                                                                       58:16 66:5 71:16
location 10:23 33:20                                                                             58:21 59:7 62:21
                        meeting 51:18                                  76:17,23
                                                                                                 63:25 64:5,9,11 71:9
locked 11:14             52:11,15,18 60:9                  N
                                                                      objections 5:19
long 7:9 8:4 53:6       member 7:4 68:24,
                                                named 28:10 30:21     obligated 49:25 69:2                  P
                         25
longer 51:24 52:21                               46:13 47:9 69:15     observe 25:25
                        members 14:19,23                                                        packet 66:25
looked 13:5 21:18        23:13 24:3 27:21       National 81:14        observed 28:25
 33:10 55:21 73:17                                                                              pages 63:15
                         32:8 45:8,10 56:4      nature 8:24 41:10     occasionally 57:21
looting 64:5             57:6 61:4 68:15         46:19                                          paid 68:9
                                                                      occasions 68:14
losing 56:24            memorable 44:2          NCRA 81:23                                      paragraph 20:21
                                                                      off-duty 68:8              21:4,9 25:4 33:16
lot 43:14 58:25         Memorial 30:3           necessarily 34:6
                                                                      offensive 33:18            43:5,13 64:22 68:2
loud 44:21,24           men 25:12 26:9           37:16 59:21 74:2
                                                                      office 7:14 35:14,20      part 11:6 12:21 31:13
Louisiana 81:16,22      message 27:11,13,       needed 39:4,10
                                                                       36:3,9 55:16              38:8 60:11 67:9
                         16,20 28:8,9            52:24 55:5
                                                                                                 76:11
                                                neighboring 67:22     officer 29:14
            M           messages 27:24                                                          partially 37:23
                         28:5                   neutral 49:5          official 16:21
                                                                                                parties 5:11 81:10
made 12:7,10,14         messed 19:5             night 55:10 59:5      officials 67:24
 13:17 38:11,12                                                                                 passed 49:24
                        middle 20:20             70:6,17              Ole 61:17 70:16
 42:11,16 53:19 80:6
                                                                                                past 25:8 40:4
                        minimize 73:24          night-life 58:25      on-duty 68:8
magnet 33:21 34:4                                                                               pay 68:24 69:2
                        minute 63:21 67:2       nights 58:24          open 58:11
make 15:11,13 16:10                                                                             payment 68:15,19
 17:10 36:6,15,23       minutes 33:11           normal 74:16          opinion 13:22 29:13,
 61:8 70:15 76:15        39:24,25 53:21 54:17                          14 35:12 47:2 65:6,      peacefully 25:10
                                                Northern 5:25
 77:12,24                57:2,18,25 78:5                               18 77:18                 pedestrian 12:16
                                                NOTARY 80:25
makes 19:8              Mississippi 5:24,25                           opinionate 29:12           15:20,21 62:19 74:3,
                         7:3 56:22 64:2,6       notice 16:25 43:25                               9,19
making 22:13                                                          oppose 47:20 49:17
                         68:10 81:17,23         notification 27:25                              pending 5:16
march 61:17 62:3,13,                                                  opposed 37:19
                        moment 43:2              43:10
 19                                                                                             people 11:15 12:17,
                        Monday 51:18            notify 29:4           opposes 35:7               21,25 13:13,19 14:13
MARKED 9:15 10:17                                                                                15:12,19,25 20:24
 11:22 19:21 23:9       money 50:8              notion 36:18          order 11:20 12:3
                                                                                                 23:12 25:9 35:13,19
 27:14 29:22 30:20                                                     22:10 53:16 54:11
                        monitor 55:11           number 5:21 6:2        76:15                     36:3,9 37:6,9,15
 32:6 34:17 40:15
                                                 17:19 24:9 40:17                                39:3,11,19 44:25
 46:8 47:7 51:6 53:22   month 24:14                                   ordering 73:6
                                                 51:8,19 54:4 59:16                              47:21 49:20 57:16,21
 59:14 60:23 69:8
                        monument 30:13           69:11                                           66:4 72:24 73:24
 70:6                                                                 organized 76:19
                         34:3 35:8 36:4,11                                                       75:3 76:2,9,14,22
                                                                       77:3,6,15,19,21
Martinez 69:7,15         41:15 46:24 47:16,                                                      77:9
                                                           O          outcome 38:23,24
matter 5:23              18,22 48:2,6,20,24                                                     percent 14:17 21:17,
                                                                       66:15,19,20 73:11,12
                         49:4,7,13,14,17                                                         22 30:14 37:21 49:11
matters 65:10                                   O'DONNELL 5:18
                        morning 5:2 6:22,23      6:11 17:18 18:7,21   outcomes 74:22             56:25
mayor 64:9,11,23         78:12                   19:23 20:2 24:6      outlet 45:5               perfectly 74:2
Mclarty 33:7                                     26:17 44:21 48:8
                        motion 12:7,11,14        50:5 52:8,25 54:2    overtime 68:8             period 16:16,19,25



                                 TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 30 of 33 PageID #: 720

                                                                                          Index: permit..relocated
 24:13,21 25:2 27:4      62:21                    54:25 55:6                                       43:4
                                                                                     Q
permit 8:20,25 10:3     policies 71:15           prior 15:23 21:25                                RECESS 40:7 78:8
 12:23 13:2,15,20                                 41:18 53:19
                        policy 9:14,18 10:3,5                            question 13:17           recipients 23:14
 14:15 15:2,22 20:22
                         11:21 12:3 13:14,17,    pro 33:22                24:11 26:10,18,21        42:22
 21:7,13 22:2 29:18,
                         18,21 14:3,24 15:7                               36:5,12,14,22 52:16
 21 40:22 41:17,25                               pro-confederate                                  recognize 10:23
                         16:4 19:21 20:22                                 71:22 77:12,22
 42:7 43:7,11 46:5,10                             26:15
 51:5,20 59:13,19
                         21:5,11,17,18,23                                                         recollection 26:4,25
                         22:6,7,19 50:20         Procedure 5:15          questioned 66:17          30:9 33:9 43:23,24
 60:5,8,13 73:24
                         52:13,17,20 53:17                               questions 7:21            45:16,18 58:3 69:22
 75:25 76:13                                     proceeding 6:6 7:17
                         54:12,24,25 55:12,                               78:11,14
permits 52:2,22 53:7     15,17 57:14,16,23
                                                                                                  recommendation
                                                 proceedings 81:4,7
                                                                         quickly 54:8              27:5 60:15
                         58:9 71:18,21 72:3,8,
permitting 15:12,19                              process 37:5 62:18
                         12,16,24 73:9,10,20                                                      record 5:8 6:3,25
 62:18
                         76:6                    proclaim 39:18                      R             40:6,8 78:6,9,19 79:5
person 22:2 26:11
                        portable 26:4            prohibited 56:4                                  recorded 5:22
 32:20
                                                  57:7,22                raise 6:16 50:12
                        portrayed 10:23                                                           recording 5:12
personal 49:3
                                                 projected 31:23         raised 37:13
                        position 7:9 50:11                                                        records 43:10
personally 15:13
                         64:16                   projection 31:14,19     Rash 5:23 6:8,10
 25:3,25 31:3 41:7,8                                                                              refer 17:18 45:4
                                                                          8:22,25 59:13 80:3
 46:17 68:17            positive 33:25           property 25:9 28:20
                                                                         Rash's 60:2              reference 36:9
personnel 68:7,9        possibly 28:2 69:25       59:7,8 64:4 66:18,23
                                                                         rationale 15:18 74:5     referenced 52:12
perspectives 39:16      post 19:19 28:9 45:5     proposal 38:11,12
                                                                         reaction 39:6            referendum 38:4,9,
phone 61:22 62:2,6,     posted 56:3              proposed 39:11
                                                                                                   25 39:8,9,10 49:21,
 11                                               53:19                  read 10:6 24:19           22 50:10,16
                        POSTING 70:5
                                                 prospective 36:2         27:18 78:23,24 80:4
photograph 10:24                                                                                  referring 25:16
                        practice 5:6 24:17
 71:2                                            protects 31:15          reading 24:18             31:12 34:3 38:6 65:2,
                         77:5,14
                                                                                                   16 66:4 69:23 75:8,
photographs 10:17,                               protest 22:22 25:10     reason 12:10,13,14
                        pre-existing 10:9                                                          15
 20                                               26:15 34:7 48:20        26:12 33:12,15 66:9
                        preconceived              55:13 76:20             73:23 75:24             reflect 52:21
picture 11:6,10 70:8,
                         36:17,21
 10,12,18 75:9                                   protesting 30:14        reasons 68:19            reflecting 54:11
                        predecessor 35:23
pictured 76:10                                   protests 22:17,22       Rebel 70:6,17            regard 74:23
                        prefer 39:25              28:5 33:22 34:5,11
pictures 13:5 55:21                                                      recall 12:10 20:11,12    registered 38:10
                                                  63:24 64:5 65:7,13
 75:5                   premise 15:24                                     25:23 28:4,7 32:11,      48:11
                                                 public 7:14 12:15        12 33:2 34:21,24
place 22:6,16,19        presence 34:9                                                             regular 58:8
                                                  14:19,23 24:3,4 25:8    35:2 38:18 39:6,7
 28:25 45:21 48:24
                        present 14:14 33:20       43:10 50:23 55:2,3,     42:25 43:4,20,22        related 22:21 65:12
 61:24 62:13 71:7
                                                  20 56:4 57:6 59:5,7     45:7,9 51:12 52:7,10,
plaintiff 5:17 6:8,9    press 18:22 19:6,7,                               17,20,23 53:8 60:7      relating 19:6 24:3
                                                  62:17 68:16,24,25
                         20,24 20:14,16                                   61:3,14,16 62:4
 8:21                                             75:2 80:25                                      relationship 41:10
                        pretty 14:6 35:18                                 64:20 65:14 66:10
planned 45:21                                    pushed 55:15             67:13,17 69:17          relative 48:23
                         41:5
plastic 26:5                                     put 17:17 18:13 22:6,   recalling 45:6           release 18:22 19:7,
                        prevent 11:15
                                                  16,19 23:4 48:20                                 20,24 20:14,16
players 61:17                                                            receive 20:8 24:3
                        previous 16:4 21:5,
point 11:11 57:12                                puts 34:9                27:24                   relocate 47:15,18,22
                         11
 58:2                                                                                              48:2,6,14 49:7,16
                                                 putting 17:14 34:12     received 20:13 24:16
                        previously 26:14                                                           50:11
points 56:5              46:22 73:17                                      27:19 32:8
                                                                                                  relocated 49:4,14
police 28:13,25 59:8    primarily 37:18                                  receiving 20:11
                                                                          23:23,24 28:4 42:25


                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 31 of 33 PageID #: 721

                                                                                    Index: relocating..state's
relocating 48:25       resident 37:15,17        RPR,RMR,RDR,             53:5 55:16 60:15,21      74:3 75:6,11
                        41:4                    CRR,CRC,RSA              61:5,18 64:9,23
relocation 65:20                                                                                 sit 76:13,14
                                                 81:15                   67:13,19 68:3,14,19,
                       residents 35:21
remember 20:18                                                           23 72:7,11,15,21        sits 74:24
                        37:4,7,9,10,19,20       rule 5:14 73:23 77:5,
 23:23,24,25 24:9                                                        73:8 77:25
                        38:8 39:15,17            14                                              sitting 13:13,19
 25:18 27:17 33:15
                                                                        Sheriff's 16:9 28:19      14:25 76:9 77:10
 52:14 53:5 60:10      resources 33:24          rules 5:14,15            29:5,11 55:7 59:9
 61:13 62:9,10 70:6,    34:10 48:21
                                                                         62:22 68:4 71:25
                                                                                                 situation 16:11
 17 71:4,7,8 77:13                              Run 21:8                                          72:22 73:13
                       respect 19:5 36:3                                 72:2
remote 5:12 18:19       59:5 77:6,15                                                             slightly 23:19
                                                            S           Sheriffs 63:18
remotely 5:8,10        respond 24:20,22,24                                                       slip 63:12
                                                                        showing 11:11
                        32:13 35:10             safety 12:15 50:23
remove 38:5                                                                                      SNEEZE 44:17
                                                 52:3 55:2,3 59:5       shows 47:20
                       responded 25:2
repeat 14:9                                      62:17                                           sneezed 44:18
                                                                        sidewalk 75:2,8,11,
                       responds 51:23
rephrase 26:10 36:5                             Saturday 31:7            15,17 76:4,16           social 5:6 43:15,20,
                       response 22:16                                                             22 45:5 70:24 76:21
reported 69:20                                  security 52:3           sidewalks 12:18
                        26:14 53:8 55:13                                                          77:9,17
                                                                         74:10,11
reporter 5:9 6:14,15                            send 27:24
                       responses 60:19                                                           sort 18:12 19:6 27:20
 19:12 23:6 40:11                                                       sign 75:12 78:23,24
                        69:21                   sender 32:15,16,17                                28:9 40:16 49:21
 78:20,23,25 81:18
                                                 33:13                  signed 23:19,20           70:24 75:17
                       responsible 59:4
Reporters 81:14
                                                sending 28:4            significance 44:5        sorts 27:24
                       restrict 55:25
Reporting 5:4 81:17
                                                sends 31:5              signs 14:12 56:3         Sounds 40:3
                       result 81:11
represent 36:25                                                          57:13
                                                sense 17:6 19:8 24:2                             specific 8:18 16:24
 37:18                 resulted 50:10
                                                 27:6 36:24 41:14       simple 72:10              20:12 24:12 38:18
representative         results 49:18             70:12,25                                         65:12 66:4 72:5,6
                                                                        simply 64:24
 16:20,22
                       Rethy 5:17 6:7,21 9:9    sentence 12:7 25:5                               specifically 17:3
                                                                        Simpson 6:7
representing 35:13,     17:20 18:8 19:2,10,      43:5,12                                         speculate 44:25
 19 36:8                14,25 20:4 23:4                                 single 18:7 21:10,25
                                                separate 17:14                                    49:10,11,15
                        27:15 39:21,24 40:3,                             34:21
request 43:10 69:2
                        9 44:18,20 67:8 78:3,   series 10:19 75:5                                speculating 65:23
 80:5                                                                   single-page 69:10
                        10,16 79:2                                                                68:20
requested 43:25                                 serve 33:21             sir 7:18,20,24 8:9,12,
                       review 43:2,3 54:8,9                                                      spend 50:8
 60:4                                           serves 34:4              14,23 9:2,5,20,23
                        61:8,10,12 63:21,22
                                                                         10:11,21,25 11:5,25     spoken 65:21,24
requesting 68:5         67:2,4,15               service 30:3 50:23       12:9,24 13:6,9,12,25
                       reviewed 63:23                                                            square 8:11 58:21
requests 68:23                                  services 68:15,25        14:4 15:10 16:17
                                                                                                  59:2,6 71:9
                        67:10,17                                         17:12,25 18:4,6,17,
require 12:25 13:14                             serving 48:17            20 19:9 20:7,10,17,
                       reviewing 34:25                                                           stamped 63:18
 52:21 54:16 73:24
                                                                         19 21:14 23:3,15
                        67:11                   set 15:12                                        stand 29:6
required 16:6 20:23                                                      27:8,11 28:7,15
 21:6,12 22:2          revision 19:20 53:17     setting 15:18            29:18 30:5 31:18,25     standing 25:13 26:9
                        54:11,14 73:19                                   32:12,14,16 33:12
requirement 15:12,                              severity 5:5                                     stands 29:15
                                                                         34:14 35:9,16 38:20,
 19 17:8 42:15 51:19   rights 8:17              share 61:21              22 39:20 42:6,9,20      start 5:21 56:23
 53:18                                                                   43:11,19,22 46:2,15
                       Rikard 33:7 60:20        sheet 18:22,25 19:8
requires 55:17          62:23                                            47:19 50:25 51:10,      started 7:12
                                                 63:12,14
                                                                         15,22 52:6 54:3         starts 18:10 40:17
requiring 53:20        ring 9:6                 Sheriff 15:17 16:14      55:23 56:2,7 59:18,      56:11
 75:25                                           17:10 23:14 25:7,18,    23 60:17 61:2,13
                       Road 7:2
resided 8:4                                      21,23 26:8,13 27:5,6    62:15,24 63:15          state 6:24 47:14
                       room 5:7,9 53:2,24        42:17 45:13,14          64:21,25 65:4,14        state's 5:15
                                                 51:13,23 52:18,23       68:12 69:3,13 73:21


                                TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 32 of 33 PageID #: 722

                                                                                            Index: statement..world
statement 21:14          23:13 25:22 27:21       thing 45:2 70:16                                 vote 38:4,6,7,10,25
 25:16 26:7,24           32:9 35:24 38:7,14                                           U            39:4 47:15,17,21
                                                 things 63:10
                         45:8,10 60:9 61:4                                                         49:16,18,19,20,24
states 5:24 12:6,21
                                                 thinking 22:4 36:19      unauthorized 62:19       50:10 66:7
 15:22 20:22 21:4,5,    Supervisors' 24:4
                                                  39:19 72:21
 11 25:5 28:13 33:17                                                      understand 8:15         voted 35:14,19 36:3,
                        surprise 57:20
 35:7 43:6,13 51:16                              Thomas 5:3                10:6 13:16 27:3         9 48:6 54:21
 61:18 62:25 68:3       surprised 57:24                                    28:18 36:6,15,22
                                                 thought 18:25 36:18                              voter 38:10
 71:18                                                                     50:2 57:7 61:9 65:2
                        Surrounding 74:13         37:6 39:3
                                                                           67:19                  voter-initiated
stating 12:7 14:13
                        swear 5:10 6:14          thoughts 39:9                                     39:10
statue 22:18 25:18,                                                       understanding 8:19
                        swearing 5:12            ticketed 14:24            9:24 10:2,4,9 13:24,   voters 48:11 49:23
 22 26:14 27:2,3
 28:14,20 33:19 34:2,   sworn 6:18 79:12         time 22:5 24:12,21        25 14:2 16:5,7 17:9
 9 38:5 39:16 41:23      80:20                    25:2,17,19,20 26:25      21:24 25:15 28:16,               W
 44:9,15 49:25 50:11                              27:4 34:11 36:24         21,23,24 29:4 30:6
 54:17 55:14 63:10                                40:6 42:10 51:25         32:19 39:13 41:20,22
                                    T                                      42:14 44:4 50:15
                                                                                                  waive 16:15 17:8
 65:19,20 66:12 69:21                             52:18,21,24 54:15
 71:5 74:24 76:7                                  55:8 56:2,6,7,8,13,      54:20,23 55:18 56:9,   waived 16:18,25
                        tab 9:7,14 10:12,16       20,21 57:12 58:2,9       16 58:5,7 60:12 63:4    42:15
stay 41:23               11:17,20 15:8 17:11,                              65:11 66:7,14 68:18
                                                  60:10 78:7,11,19                                wake 63:24
step 53:2                21 18:16,18,23,25                                 76:19
                         22:25 23:2,7 27:9,13    times 30:13 57:22                                wanted 37:4,6 43:16
STEPHANIE 51:5                                                            underway 29:7
                         29:17,20 30:16,18       timing 45:19                                      65:23
stepping 53:23           32:2,4 34:13,15 40:9,                            United 5:24
                                                 Timmy 40:25                                      wanting 67:21
                         12 45:25 46:4 47:4,5
Steve 47:5,9                                                              University 67:23
                         50:24 51:2 53:11,16,    titled 10:22 12:2         68:10                  Warren 40:25 41:3,
stipulate 5:11           25 59:10,12 60:16                                                         11
                         69:4,6 70:3,5,19        today 7:21 56:17,20,     update 53:24
strain 33:23 34:9,12     73:16 75:4               21 57:8                                         Warren's 41:14 44:7
 48:21                                                                                             45:22
                        tabs 7:25 17:17 19:18    toll 63:2                            V
street 26:6              60:18
                                                                                                  Wayne 30:18,21
                                                 top 22:14 62:23
streets 12:19           taking 28:25 63:2                                 Vaguely 69:18           week 25:8
                                                 topic 53:9
stressful 63:6          talk 43:14,20,22                                  validity 5:11           weekend 74:6 76:2,
                                                 town 8:10 58:21                                   15
stretched 55:9          talked 46:25              59:2,5                  variety 23:11
                                                                                                  weekends 58:24
subject 5:18            talking 13:14,20 39:3    traffic 12:17 15:20,21   vehicular 62:19          74:14
                                                  62:20 74:3,9,19         versus 5:23 48:24
submitted 15:23         Tannehill 64:12,23                                                        white 25:12 26:8
                                                 transcribed 81:4          73:6
Subscribed 79:12        tells 64:23                                                               William 5:3
 80:20                                           transcript 81:6          video 5:12,22
                        term 7:12                                                                 Williams 6:9 40:13
substance 54:14                                  transcription 81:5       view 34:8 37:18
                        terms 24:17                                        39:15 49:3             window 67:7
substantial 24:8                                 true 22:25 81:6
                        testified 6:18 73:22                              views 36:2 41:15,18,    windows 67:8
substantially 42:11                              TSG 5:4                   21 44:14
                        testimony 7:19                                                            wondering 10:8
summer 38:21 63:7        75:24 80:5              Tula 41:5                violating 14:24         wording 20:19
sun 56:11               text 27:11,13,16,20,     turn 9:7 10:12 11:4,9,   violation 13:21 14:3
                         24 28:4,8,9              17 13:7 22:25 40:9                              words 34:7
Sunny 28:10                                                                71:15,20
                                                  45:25 47:4 59:10                                work 32:22 33:14
supervisor 20:6         texts 27:19               60:16 69:4 70:3         violent 29:7,16 64:2     64:13
 42:22                  Thatcher 6:8              73:13,16 76:8           voice 37:5,25 38:3      Working 44:20
Supervisors 7:5         thin 55:9                turned 59:22,24 60:3     voicing 35:11
 15:16 16:13,18,20                                                                                world 29:15



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-9 Filed: 02/02/21 33 of 33 PageID #: 723

                                                                              Index: wreck..Young
wreck 30:15
write 69:19
wrong 9:12 17:17
 70:19


          Y

y'all 43:16 51:17 79:3
year 22:8 38:19,21
 56:14 58:9
years 8:6 37:16
Yoknapatawpha
 31:2
York 67:9
Young 28:10




                            TSG Reporting - Worldwide· · 877-702-9580
